Exhibit 10.3

 

Execution Version

 

AMENDMENT NO. 1 TO 364-DAY BRIDGE CREDIT AGREEMENT

 

August 11, 2014

 

Reference is made to the 364-Day Bridge Credit Agreement dated July 17, 2014
among AbbVie Private Limited, as Borrower, the Guarantors party thereto, the
financial institutions party thereto, as Lenders, and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Credit Agreement”).  Capitalized terms used in
this amendment agreement (the “Amendment”) but not otherwise defined have the
meanings assigned to such terms in the Credit Agreement.

 

WHEREAS pursuant to Section 9.01 of the Credit Agreement, the Loan Parties and
the Required Lenders may make certain amendments to the Credit Agreement;

 

NOW THEREFORE, in consideration of the premises, the parties hereto agree that
the Credit Agreement is hereby amended such that it is restated in its entirety
as set forth on Exhibit A hereto.

 

This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.  Delivery of an executed counterpart
of a signature page of this Amendment by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

The Credit Agreement, as amended hereby, together with all other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and undertakings of such
Persons, verbal or written, relating to the subject matter hereof and thereof. 
Except as expressly set forth herein, this Amendment shall not alter, modify,
amend or in any way affect any of the terms and provisions of the Credit
Agreement or the other Loan Documents.  On and after the date hereof, any
reference to the Credit Agreement in any Loan Document shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment.

 

This Amendment shall be a Loan Document.  The Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

[signature pages to follow]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Lender

 

 

 

By:

/s/ Dana J. Moran

 

 

Name: Dana J. Moran

 

 

Title: Vice President

 

[AbbVie Bridge Amendment]

 

--------------------------------------------------------------------------------


 

ABBVIE PRIVATE LIMITED, as Borrower

 

 

 

 

 

By:

/s/ Chris Turek

 

 

Name: Chris Turek

 

 

Title: Director

 

 

 

 

 

ABBVIE INC., as a Guarantor

 

 

 

 

 

By:

/s/ Amarendra Duvvur

 

 

Name: Amarendra Duvvur

 

 

Title: Vice President, Treasurer

 

 

 

ABBVIE HOLDINGS PRIVATE LIMITED, as a Guarantor

 

 

 

 

 

By:

/s/ Chris Turek

 

 

Name: Chris Turek

 

 

Title: Director

 

 

[AbbVie Bridge Amendment]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Please see attached]

 

--------------------------------------------------------------------------------


 

 

£13,500,000,000

 

364-DAY BRIDGE CREDIT AGREEMENT

 

Dated as of July 17, 2014

 

among

 

ABBVIE PRIVATE LIMITED,
as Borrower,

 

the GUARANTORS
party hereto,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

BARCLAYS BANK PLC

BNP PARIBAS

HSBC BANK USA, N.A.

and

SOCIÉTÉ GÉNÉRALE,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,
as Sole Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

SECTION 1.01

Certain Defined Terms

2

 

 

 

SECTION 1.02

Computation of Time Periods

28

 

 

 

SECTION 1.03

Accounting Terms

28

 

 

 

SECTION 1.04

Terms Generally

29

 

 

 

SECTION 1.05

Currency Translations

29

 

 

 

SECTION 1.06

Jersey Terms

29

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

30

 

 

 

SECTION 2.01

The Advances

30

 

 

 

SECTION 2.02

Making the Advances

30

 

 

 

SECTION 2.03

[Reserved]

32

 

 

 

SECTION 2.04

Fees

32

 

 

 

SECTION 2.05

Termination or Reduction of the Commitments; Mandatory Prepayments

33

 

 

 

SECTION 2.06

Repayment of Advances

35

 

 

 

SECTION 2.07

Interest on Advances

35

 

 

 

SECTION 2.08

Interest Rate Determination

36

 

 

 

SECTION 2.09

Optional Conversion of Advances

37

 

 

 

SECTION 2.10

Optional Prepayments of Advances

37

 

 

 

SECTION 2.11

Increased Costs

38

 

 

 

SECTION 2.12

Illegality

39

 

 

 

SECTION 2.13

Payments and Computations

39

 

 

 

SECTION 2.14

Taxes

40

 

 

 

SECTION 2.15

Sharing of Payments, Etc.

45

 

i

--------------------------------------------------------------------------------


 

SECTION 2.16

Use of Proceeds

45

 

 

 

SECTION 2.17

Evidence of Debt

45

 

 

 

SECTION 2.18

Increases in Tranche 3 Commitments

46

 

 

 

SECTION 2.19

Defaulting Lenders

46

 

 

 

SECTION 2.20

Mitigation

48

 

 

 

SECTION 2.21

VAT

48

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

50

 

 

 

SECTION 3.01

Conditions Precedent to Effective Date

50

 

 

 

SECTION 3.02

Conditions Precedent to Closing Date

51

 

 

 

SECTION 3.03

Conditions to Advances after the Closing Date

53

 

 

 

SECTION 3.04

Actions by Lenders During the Certain Funds Period

54

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

55

 

 

 

SECTION 4.01

Representations and Warranties

55

 

 

 

ARTICLE V COVENANTS

60

 

 

 

SECTION 5.01

Affirmative Covenants

60

 

 

 

SECTION 5.02

Negative Covenants

67

 

 

 

SECTION 5.03

Financial Covenant

69

 

 

 

SECTION 5.04

Limitations on Activities of AbbVie NewCo and its Subsidiaries During the
Certain Funds Period and Prior to the Closing Date

69

 

 

 

ARTICLE VI EVENTS OF DEFAULT

70

 

 

 

SECTION 6.01

Events of Default

70

 

 

 

ARTICLE VII THE AGENTS

73

 

 

 

SECTION 7.01

Authorization and Action

73

 

 

 

SECTION 7.02

Administrative Agent Individually

73

 

 

 

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

73

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.04

Reliance by Administrative Agent

74

 

 

 

SECTION 7.05

Delegation of Duties

75

 

 

 

SECTION 7.06

Resignation of Administrative Agent

75

 

 

 

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

76

 

 

 

SECTION 7.08

Indemnification

76

 

 

 

SECTION 7.09

Other Agents

77

 

 

 

ARTICLE VIII Guaranty

77

 

 

 

SECTION 8.01

Guaranty

77

 

 

 

SECTION 8.02

No Termination

77

 

 

 

SECTION 8.03

Waiver by the Guarantors

77

 

 

 

SECTION 8.04

Subrogation

78

 

 

 

SECTION 8.05

Waiver of Defenses

78

 

 

 

SECTION 8.06

Exhaustion of Other Remedies Not Required

79

 

 

 

SECTION 8.07

Stay of Acceleration

79

 

 

 

SECTION 8.08

Jersey Guarantors

79

 

 

 

ARTICLE IX MISCELLANEOUS

79

 

 

 

SECTION 9.01

Amendments, Etc.

79

 

 

 

SECTION 9.02

Notices, Etc.

81

 

 

 

SECTION 9.03

No Waiver; Remedies

83

 

 

 

SECTION 9.04

Costs and Expenses

83

 

 

 

SECTION 9.05

Right of Setoff

84

 

 

 

SECTION 9.06

Binding Effect

85

 

 

 

SECTION 9.07

Assignments and Participations

85

 

 

 

SECTION 9.08

Confidentiality

89

 

 

 

SECTION 9.09

Debt Syndication during the Certain Funds Period

90

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.10

Governing Law

90

 

 

 

SECTION 9.11

Execution in Counterparts

90

 

 

 

SECTION 9.12

Jurisdiction, Etc.

91

 

 

 

SECTION 9.13

Patriot Act Notice

91

 

 

 

SECTION 9.14

No Advisory or Fiduciary Responsibility

91

 

 

 

SECTION 9.15

Waiver of Jury Trial

92

 

 

 

SECTION 9.16

Conversion of Currencies

92

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

-

Commitments

Schedule II

-

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

-

Legal Proceedings

Schedule 5.01(h)

-

Affiliate Transactions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Notice of Borrowing

Exhibit B

-

Form of Assignment and Acceptance

 

iv

--------------------------------------------------------------------------------


 

364-DAY BRIDGE CREDIT AGREEMENT

 

This 364-Day Bridge Credit Agreement (this “Agreement”) dated as of July 17,
2014 is among AbbVie Private Limited, a private limited company organized and
existing under the laws of Jersey (“AbbVie NewCo” or the “Borrower”), the
Guarantors (as defined below) that are parties hereto, the Lenders (as defined
below) that are parties hereto, and JPMorgan Chase Bank, N.A., as administrative
agent (together with any successor thereto appointed pursuant to Article VII,
and including any applicable designated Affiliate, the “Administrative Agent”)
for the Lenders.

 

RECITALS

 

WHEREAS, AbbVie NewCo, a newly formed Subsidiary of AbbVie, intends to directly
or indirectly acquire (the “Acquisitions”) pursuant to the Offer Documents or
Scheme Documents, as applicable (each as defined below) (a) all of the
outstanding shares of Shire which are subject to the Scheme or Takeover Offer
(as the case may be) for consideration in cash (the “Cash Consideration”) and
newly issued ordinary shares of AbbVie NewCo, which acquisition will be effected
pursuant to a Scheme or a Takeover Offer (each, as defined below) (the “Shire
Acquisition”) and (b) all of the outstanding capital stock of AbbVie for
consideration consisting of newly issued ordinary shares of AbbVie NewCo, which
acquisition will be effected pursuant to a merger of a newly created indirect
Subsidiary of AbbVie NewCo organized under the laws of Delaware (“Company Merger
Sub”) with and into AbbVie with AbbVie as the surviving company (the “Company
Merger”).

 

WHEREAS, in connection with the Acquisitions, AbbVie NewCo and/or AbbVie
Holdings Private Limited, a Subsidiary of AbbVie NewCo organized under the laws
of Jersey (“New Foreign HoldCo”), intends to finance the payment of the Cash
Consideration, the repayment of Existing Shire Indebtedness (as defined below)
and the payment of fees and expenses related to the Acquisitions from funds
received from the Borrower and/or New Foreign HoldCo from the following
sources:  (i) the proceeds of up to $15,500,000,000 in senior unsecured notes
(the “New Senior Notes”) of the Borrower or, to the extent that the New Senior
Notes are not issued at or prior to the time the Acquisitions are consummated,
the proceeds of up to £9,100,000,000 (or an equivalent in Dollars thereof) in
borrowings by the Borrower under the Tranche 1 Commitments, (ii) the proceeds of
up to £3,200,000,000 (or an equivalent in Dollars thereof) from borrowings by
New Foreign HoldCo under a senior unsecured term loan facility (the “New Term
Loan Facility”, the term loans thereunder “New Term Loans”) or, to the extent
that the New Term Loans are not made at or prior to the time the Acquisitions
are consummated, the proceeds of up to £3,200,000,000 (or an equivalent in
Dollars thereof) in borrowings by the Borrower under the Tranche 2 Commitments
and (iii) at least $5,000,000,000 cash on hand at New Foreign HoldCo and the
Consolidated Group (the “Designated Cash”), or in lieu of a portion thereof, the
proceeds of up to £1,200,000,000 (plus any increases thereof permitted
hereunder) (or an equivalent in Dollars thereof) in borrowings by the Borrower
under the Tranche 3 Commitments.  The transactions set forth in the preceding
two paragraphs above are collectively referred to as the “Transactions”.

 

IN CONSIDERATION THEREOF the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01             Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“AbbVie” means AbbVie Inc.

 

“AbbVie NewCo” has the meaning set forth in the recitals hereto.

 

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer with respect to the number of acceptances to the Takeover
Offer which must be secured to declare the Takeover Offer unconditional as to
acceptances (as set out in the Offer Press Announcement and which shall be
acceptances having been received that would, when aggregated with all Shire
Shares (excluding shares held in treasury) directly or indirectly owned by
AbbVie NewCo, result in AbbVie NewCo (directly or indirectly) holding shares
representing at least 662/3% of all Shire Shares (excluding any shares held in
treasury) as at the date on which the Takeover Offer is declared unconditional
as to acceptances).

 

“Acquisitions” means the Shire Acquisition and the Company Merger.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means a Tranche 1 Advance, a Tranche 2 Advance or a Tranche 3 Advance,
as appropriate.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 9.02(c).

 

2

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent, the Arranger, the
Syndication Agent and each Documentation Agent.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Agreement Currency” has the meaning set forth in Section 9.16.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any counterparty
thereunder in respect of the “agreement value” under such Hedge Agreement if
such Hedge Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

 

“Applicable Creditor” has the meaning set forth in Section 9.16.

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurocurrency Rate
Advances

 

Applicable
Margin for Base
Rate Advances

 

Level 1:

 

AA-/Aa3 or above

 

0.625

%

0.000

%

Level 2:

 

Less than Level I but at least A+/A1

 

0.750

%

0.000

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.875

%

0.000

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

1.00

%

0.000

%

Level 5:

 

Less than Level 4 but at least BBB+/Baa1

 

1.125

%

0.125

%

Level 6:

 

Less than Level 5 but at least BBB/Baa2

 

1.25

%

0.250

%

Level 7:

 

Less than Level 6

 

1.50

%

0.500

%

 

Notwithstanding anything to the contrary herein, the Applicable Margin at each
of the above Levels shall increase by 0.25% per annum on the date that is three
months after the Closing Date and by an additional 0.25% per annum at the end of
each three-month period thereafter (it being understood the Applicable Margin
for Base Rate Advances shall

 

3

--------------------------------------------------------------------------------


 

at all times be 1.00% per annum less than the Applicable Margin for Eurocurrency
Rate Advances (but in any case not less than zero)).

 

“Applicable Percentage” means, in the case of the commitment fee paid pursuant
to Section 2.04(a), as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Percentage

 

Level 1:

 

AA-/Aa3 or above

 

0.060

%

Level 2:

 

Less than Level I but at least A+/A1

 

0.070

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.080

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

0.100

%

Level 5

 

Less than Level 4 but at least BBB+/Baa1

 

0.125

%

Level 6

 

Less than Level 5 but at least BBB/Baa2

 

0.150

%

Level 7

 

Less than Level 6

 

0.175

%

 

“Arranger” means J.P. Morgan Securities LLC.

 

“Asset Sale” means the sale or other disposition by a member of the Consolidated
Group of assets of the Consolidated Group (including the sale of Equity
Interests of any Subsidiary of a member of the Consolidated Group or pursuant to
any casualty or condemnation proceeding).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Availability Period” means, with respect to each Class, the period starting on
the Closing Date and ending on the Commitment Termination Date for such Class.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its “prime rate,” and (c) the Eurocurrency Rate on such day (or, if such
day is not a Business Day, the next preceding Business Day) for a deposit in
Dollars with a maturity of one month plus 1.00%.  The “prime rate” is a rate set
by JPMorgan Chase Bank, N.A. based upon various factors including JPMorgan Chase
Bank, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by JPMorgan Chase Bank, N.A. shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

 

“Borrower” has the meaning set forth in the recitals of this Agreement.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant UK Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Borrower and the Administrative Agent.

 

“Borrower Materials” has the meaning specified in Section 5.01(i).

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and Class made by each of the Lenders to the Borrower pursuant to
Section 2.01.

 

“Borrowing Minimum” means £50,000,000 (or at the Borrower’s option the Sterling
Equivalent of $50,000,000).

 

“Borrowing Multiple” means £5,000,000 (or at the Borrower’s option the Sterling
Equivalent of $5,000,000).

 

“Bridge Facility” means the Commitments and any Advances made thereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, Chicago, London or Jersey and any day on which
dealings in Dollar or Sterling deposits are conducted by and between banks in
the London interbank eurocurrency market.

 

“Cash Consideration” has the meaning set forth in the recitals hereto.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certain Funds Default” means an Event of Default arising from any of the
following (other than in respect of Shire and its Subsidiaries (the “Shire
Group”)):

 

(a)           Section 6.01(a);

 

(b)           Section 6.01(b) as it relates to a Certain Funds Representation;

 

5

--------------------------------------------------------------------------------


 

(c)           Section 6.01(c) as it relates to the failure to perform any of the
following covenants: (i) Sections 5.01(d)(i) or (j) (other than paragraph
(x) thereof), (ii) Sections 5.02(a), (b) or (d), (iii) Section 5.04 or
(iv) Section 9.11(b);

 

(d)           Section 6.01(e) in relation to the Borrower or any Guarantor
(including AbbVie), but excluding, in relation to involuntary proceedings, any
Event of Default caused by a frivolous or vexatious (and in either case, lacking
in merit) action, proceeding or petition in respect of which no order or decree
in respect of such involuntary proceeding shall have been entered; or

 

(e)           Section 6.01(i).

 

“Certain Funds Period”  means the period commencing on the Effective Date and
ending on the date on which a Mandatory Cancellation Event occurs or exists, for
the avoidance of doubt, on such date but immediately after the relevant
Mandatory Cancellation Event occurs or first exists.

 

“Certain Funds Purposes” means:

 

(i)            where the Shire Acquisition proceeds by way of a Scheme:

 

(a)           payment (directly or indirectly) of the cash price payable by
AbbVie NewCo or New Foreign Holdco to the holders of the Scheme Shares in
consideration of such Scheme Shares being acquired by AbbVie NewCo or New
Foreign HoldCo;

 

(b)           payment (directly or indirectly) of any cash payments required in
relation to any options over Shire Shares;

 

(c)           financing (directly or indirectly) the fees, costs and expenses in
respect of the Transactions; and

 

(d)           repayment of Existing Shire Indebtedness; or

 

(ii)           where the Shire Acquisition proceeds by way of a Takeover Offer:

 

(a)           payment (directly or indirectly) of all or part of the cash price
payable by AbbVie NewCo or New Foreign Holdco to the holders of the Shire Shares
subject to the Takeover Offer in consideration of the acquisition of such Shire
Shares pursuant to the Takeover Offer;

 

(b)           payment (directly or indirectly) of the cash consideration payable
to the holders of Shire Shares pursuant to the operation by Borrower or New
Foreign HoldCo of the procedures contained in Articles 117 and 121 of the Jersey
Companies Law;

 

6

--------------------------------------------------------------------------------


 

(c)           financing (directly or indirectly) the consideration payable to
holders of options to acquire Shire Shares pursuant to any proposal in respect
of those options as required by the City Code;

 

(d)           financing (directly or indirectly) the fees, costs and expenses in
respect of the Transactions; and

 

(e)           repayment of Existing Shire Indebtedness.

 

“Certain Funds Representations” means each of the following: (1) Sections
4.01(a), (b)(i), (b)(ii) and (b)(iii); (2) Section 4.01(c) (but only as it
relates to receipt of required governmental authority or regulatory body
approvals as of the Effective Date, the Closing Date or any other date of an
Advance) and (d); (3) Section 4.01(g); (4) Section 4.01(o); (5) Section 4.01(q);
and (6) Section 4.01(t), (u) and (v) (but only to the extent they relate to the
then current actual method of the Shire Acquisition).

 

“City Code” means the City Code on Takeovers and Mergers.

 

“Class” when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Tranche 1 Advances,
Tranche 2 Advances or Tranche 3 Advances.  When used in reference to any
Commitment, “Class” refers to whether such Commitment is a Tranche 1 Commitment,
a Tranche 2 Commitment or a Tranche 3 Commitment.

 

“Clean-up Date” has the meaning set forth in Section 6.01.

 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01).

 

“Commitment” means, the Tranche 1 Commitments, the Tranche 2 Commitments and the
Tranche 3 Commitments.

 

“Commitment Termination Date” means the earlier of (a) the date on which a
Mandatory Cancellation Event occurs or exists, for the avoidance of doubt, on
such date but immediately after the relevant Mandatory Cancellation Event occurs
or first exists and (b) the date on which the applicable Class of Commitments is
terminated in full in accordance with Section 2.05 or 6.01.

 

“Company Merger” has the meaning set forth in the recitals hereto.

 

“Company Merger Sub” has the meaning set forth in the recitals hereto.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of AbbVie NewCo and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated net income:  (a) Consolidated Interest Expense, (b) the provision
for Federal, state, local and

 

7

--------------------------------------------------------------------------------


 

foreign taxes based on income, profits, revenue, business activities, capital or
similar measures payable by AbbVie NewCo and its Subsidiaries in each case, as
set forth on the financial statements of the Consolidated Group,
(c) depreciation and amortization expense, (d) any extraordinary or unusual
charges, expenses or losses, (e) net after-tax losses (including all fees and
expenses or charges relating thereto) on sales of assets outside of the ordinary
course of business and net after-tax losses from discontinued operations,
(f) any net after-tax losses (including all fees and expenses or charges
relating thereto) on the retirement of debt, (g) any other nonrecurring or
non-cash charges, expenses or losses (including charges, fees and expenses
incurred in connection with the Transactions or any issuance of Debt or equity,
acquisitions, investments, restructuring activities, asset sales or divestitures
permitted hereunder, whether or not successful) (h) minority interest expense,
and (i) non-cash stock option expenses, non-cash equity-based compensation
and/or non-cash expenses related to stock-based compensation, and minus, to the
extent included in calculating such Consolidated net income for such period, the
sum of (i) any extraordinary or unusual income or gains, (ii) net after-tax
gains (less all fees and expenses or charges relating thereto) on the sales of
assets outside of the ordinary course of business and net after-tax gains from
discontinued operations (without duplication of any amounts added back in clause
(b) of this definition), (iii) any net after-tax gains (less all fees and
expenses or charges relating thereto) on the retirement of debt, (iv) any other
nonrecurring or non-cash income and (v) minority interest income, all as
determined on a Consolidated basis. Consolidated EBITDA will be calculated on a
pro forma basis as if the Transactions and any related incurrence or repayment
of Debt by AbbVie NewCo or any of its Subsidiaries had occurred on the first day
of the relevant period, but shall not take into account any cost savings
projected to be realized as a result of such acquisition or disposition other
than cost savings permitted to be included under Regulation S-X of the
Securities and Exchange Commission. In addition, in the event that AbbVie NewCo
or any of its Subsidiaries acquired or disposed of any Person, business unit or
line of business or made any investment during the relevant period, Consolidated
EBITDA will be determined giving pro forma effect to such acquisition,
disposition or investment as if such acquisition, disposition or investment and
any related incurrence or repayment of Debt had occurred on the first day of the
relevant period, but shall not take into account any cost savings projected to
be realized as a result of such acquisition or disposition other than cost
savings permitted to be included under Regulation S-X of the Securities and
Exchange Commission.

 

“Consolidated Group” means, prior to the consummation of the Shire Acquisition
and the Company Merger, AbbVie and its Subsidiaries and thereafter, AbbVie NewCo
and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of AbbVie NewCo and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements; provided that if AbbVie NewCo or any of its Subsidiaries
acquired or disposed of any Person or line of business during the relevant
period (including for the avoidance of doubt the Transactions and the
Acquisitions), Consolidated Interest Expense will be determined

 

8

--------------------------------------------------------------------------------


 

giving pro forma effect to any incurrence or repayment of Debt related to such
acquisition or disposition as if such incurrence or repayment of Debt had
occurred on the first day of the relevant period.

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Lenders pursuant to
Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets shall
be determined.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of AbbVie NewCo and its Subsidiaries determined on a
Consolidated basis as of such date.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Court” means the Royal Court of Jersey.

 

“Court Meeting” means the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened by order of the Court under
Article 125(1) of the Jersey Companies Law for the purposes of considering and,
if thought fit, approving the Scheme.

 

“Court Order” means the Act of Court sanctioning the Scheme under
Article 125(2) of the Jersey Companies Law.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through

 

9

--------------------------------------------------------------------------------


 

(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a governmental authority under or based on the
law of the country where such

 

10

--------------------------------------------------------------------------------


 

Person is organized if the applicable law of such jurisdiction requires that
such appointment not be publicly disclosed, in any such case, where such
ownership or action, as applicable, does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding as to
such Lender absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Designated Cash” has the meaning set forth in the recitals hereto.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Documentation Agent” means each of Barclays Bank PLC, BNP Paribas, HSBC Bank
USA, N.A. and Société Générale.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 9.01).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the

 

11

--------------------------------------------------------------------------------


 

Trading with the Enemy Act, the Iran Sanctions Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act, and the Iran Threat Reduction and
Syria Human Rights Act, each as amended, section 1245 of the National Defense
Authorization Act for Fiscal Year 2012 or any Executive Order promulgated
pursuant to any of the foregoing (collectively (A) and (B) referred to as
“Sanctions”) or (iii) resides, is organized or chartered, or has a place of
business in a country or territory that is the subject of a Sanctions program
administered by OFAC that prohibits dealing with the government of such country
or territory (unless such Person has an appropriate license to transact business
in such country or territory or otherwise is permitted to reside, be organized
or chartered or maintain a place of business in such country or territory
without violating any Sanctions).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

12

--------------------------------------------------------------------------------


 

(a)           (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are being met with a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

(b)           the application for a minimum funding waiver with respect to a
Plan;

 

(c)           the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA);

 

(d)           the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

(e)           the withdrawal by the Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)            the conditions for the imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or

 

(g)           the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could constitute grounds for the
termination of, or the appointment of a trustee to administer, a Plan.

 

“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the applicable currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to (or in the case of

 

13

--------------------------------------------------------------------------------


 

Advances in Sterling, on the date of) the commencement of such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that, if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency, then the
Eurocurrency Rate shall be the Interpolated Rate at such time; provided that if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.  “Interpolated Rate” means, at any time,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Screen Rate
for the longest period (for which that Screen Rate is available in the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided further that if no Screen Rate is
available for the applicable currency, the Eurocurrency Rate shall be the
arithmetic mean (rounded up to four decimal places) of the rates quoted by the
Reference Banks to leading banks in the London interbank market for the offering
of deposits in the applicable currency for such Interest Period, in each case as
of 11:00 A.M., London time on the Quotation Day.

 

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or Sterling
that bears interest as provided in Section 2.07(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Rate” means on any day, for purposes of determining the Sterling
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Sterling at the time of determination on such day as set forth on
the Reuters WRLD Page for such currency.  In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Sterling for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no

 

14

--------------------------------------------------------------------------------


 

such spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

“Excluded Taxes” has the meaning specified in Section 2.14(a).

 

“Existing Credit Agreement” means the Five Year Credit Agreement, dated as of
July 18, 2012, among AbbVie, the lenders from time to time party thereto, and
Bank of America, N.A., as administrative agent.

 

“Existing Public Notes” means AbbVie’s (i) 1.200% Senior Notes due 2015 in an
aggregate principal amount of $3,500,000,000; (ii) 1.750% Senior Notes due 2017
in an aggregate principal amount of $4,000,000,000; (iii) 2.000% Senior Notes
due 2018 in an aggregate principal amount of $1,000,000,000; (iv) 2.900% Senior
Notes due 2022 in an aggregate principal amount of $3,100,000,000; (v) 4.400%
due 2042 in an aggregate principal amount of $2,600,000,000; and (vi) Floating
Rate Senior Notes due 2015 in an aggregate principal amount of $500,000,000,
each as issued under an Indenture, dated as of November 8, 2012 (the
“Indenture”), between AbbVie and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented by Supplemental Indenture No. 1, dated as of
November 8, 2012, between AbbVie and the Trustee.

 

“Existing Shire Indebtedness” means Indebtedness of Shire existing on the
Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the U.S. Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version of such
Sections that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the U.S.
Internal Revenue Code and any intergovernmental agreements between the United
States and any other jurisdiction entered into in connection with the foregoing
(including any treaty, law, regulation or other official guidance enacted in any
other jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan
Chase Bank, N.A. on such day on such transactions as determined by the
Administrative Agent.

 

“GAAP” has the meaning specified in Section 1.03.

 

15

--------------------------------------------------------------------------------


 

“General Meeting” means the extraordinary general meeting of the holders of
Shire Shares (or any adjournment thereof) to be convened in connection with the
implementation of a Scheme.

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

“Guarantor” means each of AbbVie and New Foreign HoldCo.

 

“Guaranty” has the meaning specified in Section 8.01.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“HMRC DT Treaty Passport scheme” means the H.M. Revenue and Customs Double
Taxation Treaty Passport scheme.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Borrower to change GAAP
to IFRS.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Information” has the meaning specified in Section 9.08.

 

“Initial Lender” has the meaning specified in the definition of “Lenders”.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into Eurocurrency
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, with respect to Eurocurrency
Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below.  The duration of each
such Interest Period shall be one, two, three or six months, as the applicable
Borrower may, upon written notice received by the Administrative Agent not later
than 11:00 A.M. (Local Time) on the third Business Day prior to the first day of
such Interest Period (or on the Business Day prior to the first day of such
Interest Period in the case of Advances denominated in Sterling), select;
provided, however, that:

 

16

--------------------------------------------------------------------------------


 

(a)           the Borrower may not select any Interest Period with respect to
any Class that ends after the Maturity Date for such applicable Class;

 

(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration (it
being understood that the Borrower shall be permitted to make multiple
Borrowings consisting of Eurocurrency Rate Advances on the same date, each of
which may be of different durations);

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next succeeding calendar month, the last day of such Interest
Period shall occur on the immediately preceding Business Day; and

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Impacted Interest Period” has the meaning provided in the definition of
“Eurocurrency Rate”.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“Interpolated Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Jersey Companies Law” means the Companies (Jersey) Law 1991.

 

“Judgment Currency” has the meaning set forth in Section 9.16.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof (each, an “Initial
Lender”) and (b) each Eligible Assignee that shall become a party hereto
pursuant to Section 9.07(a), (b) and (c).

 

“Lender Parties” has the meaning specified in Section 8.01.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

17

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement and any amendments or notes entered into
in connection herewith.

 

“Loan Party” means each of the Borrower and the Guarantors.

 

“Local Time” means, with respect to any extensions of credit hereunder
denominated in Dollars, Chicago time, and with respect to any extensions of
credit hereunder denominated in Sterling, London time.

 

“Long Stop Date” means July 31, 2015.

 

“Losses” has the meaning specified in Section 9.04(b).

 

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

 

(i)         where the Shire Acquisition proceeds by way of a Scheme:

 

(a)           the Court Meeting is held (and not adjourned or otherwise
postponed) to approve the Scheme at which a vote is held to approve the Scheme,
but the Scheme is not so approved in accordance with Article 125(2) of the
Jersey Companies Law by the requisite majority of the Scheme Shareholders at
such Court Meeting;

 

(b)           the General Meeting is held (and not adjourned or otherwise
postponed) to pass the Scheme Resolutions at which a vote is held on the Scheme
Resolutions, but the Scheme Resolutions are not passed by the requisite majority
of the shareholders of Shire at such General Meeting;

 

(c)           an application for the issuance of the Court Order is made to the
Court (and not adjourned or otherwise postponed) but the Court (in its final
judgment) refuses to grant the Court Order;

 

(d)           either the Scheme lapses or it is withdrawn with the consent of
the Panel or by order of the Court;

 

(e)           a Court Order is issued but not filed with the Registrar within
five Business Days of its issuance; or

 

(f)            the date which is 15 days after the Scheme Effective Date,

 

unless, in respect of paragraphs (a) to (e) inclusive above, for the purpose of
switching from a Scheme to a Takeover Offer, within 5 Business Days of such
event AbbVie or its Subsidiary has notified the Administrative Agent it intends
to issue, and then within 10 Business Days after delivery of such notice does
issue, an Offer Press Announcement and provides a copy to the Administrative
Agent (in which case no Mandatory Cancellation Event shall have occurred);

 

18

--------------------------------------------------------------------------------


 

(ii)           where the Shire Acquisition proceeds by way of a Takeover Offer:

 

(a)           such Takeover Offer lapses, terminates or is withdrawn with the
consent of the Panel unless, for the purpose of switching from a Takeover Offer
to a Scheme, within 5 Business Days of such event AbbVie or its Subsidiary has
notified the Administrative Agent it intends to issue, and then within 10
Business Days after delivery of such notice does issue, a Press Release and
provides a copy to the Administrative Agent (in which case no Mandatory
Cancellation Event shall have occurred); or

 

(b)           the date which is six weeks after the date (or to the extent
necessary to address a minority shareholder’s application to Court in protest
thereof and written notice is provided to the Administrative Agent on or prior
to the end of such initial six week period, twelve weeks after the date) that
AbbVie NewCo or New Foreign HoldCo serves notice under Article 117 of the Jersey
Companies Law to buy out minority shareholders,

 

(iii)       the date upon which all payments made or to be made for Certain
Funds Purposes have been paid in full in cleared funds; or

 

(iv)       the Long Stop Date.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Borrower or the Consolidated Group
taken as a whole, (b) the rights and remedies of the Administrative Agent or any
Lender under this Agreement, taken as a whole, or (c) the ability of the
Borrower or the Guarantors, taken as a whole, to perform its or their payment
obligations under this Agreement.

 

“Maturity Date” means (i) in the case of Tranche 1 Advances and Tranche 2
Advances, the date that is 364 calendar days following the Closing Date, or, if
the date that is 364 calendar days following the Closing Date is not a Business
Day, the Business Day immediately preceding the date that is 364 calendar days
following the Closing Date or (ii) in the case of Tranche 3 Advances, the date
that is 60 calendar days following the Closing Date, or, if the date that is 60
calendar days following the Closing Date is not a Business Day, the Business Day
immediately preceding the date that is 60 calendar days following the Closing
Date.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any

 

19

--------------------------------------------------------------------------------


 

ERISA Affiliate and at least one Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Asset Sale, the excess, if any, of (i) the
cash received in connection therewith (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) payments
made to retire any Debt that is secured by such asset and that is required to be
repaid in connection with the sale thereof (other than Advances), (B) the fees
and expenses incurred by the Consolidated Group in connection therewith,
(C) taxes paid or reasonably estimated to be payable by the Consolidated Group
in connection with such transaction, and (D) the amount of reserves established
by the Consolidated Group in good faith and pursuant to commercially reasonable
practices for adjustment in respect of the sale price of such asset or assets in
accordance with GAAP, provided that if the amount of such reserves exceeds the
amounts charged against such reserves, then such excess, upon the determination
thereof, shall then constitute Net Cash Proceeds; provided that if no Event of
Default exists and the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Consolidated
Group’s intention to use any portion of such proceeds to acquire, maintain,
develop, construct, improve, upgrade or repair tangible or intangible assets
useful in the business of the Consolidated Group or to acquire Equity Interests
in, or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person engaged in a business of a type that the Consolidated Group
would not be prohibited, pursuant to Section 5.02(d), from conducting, in each
case within the Reinvestment Period, such portion of such proceeds shall not
constitute Net Cash Proceeds except to the extent not, within the Reinvestment
Period, so used;

 

(b)           with respect to the incurrence, issuance, offering or placement of
Borrowed Debt, the excess, if any, of (i) cash received by the Consolidated
Group in connection with such incurrence, issuance, offering or placement over
(ii) the sum of (A) payments made to retire any Debt that is required to be
repaid in connection with such issuance, offering or placement (other than
Advances), and (B) the underwriting discounts and commissions and other fees and
expenses incurred by the Consolidated Group in connection with such issuance,
offering or placement; and

 

(c)           with respect to the issuance of Equity Interests, the excess of
(i) the cash received in connection with such issuance over (ii) the
underwriting discounts and commissions and other fees and expenses incurred by
the Consolidate Group in connection with such issuance.

 

“New Foreign HoldCo” has the meaning set forth in the recitals hereto.

 

20

--------------------------------------------------------------------------------


 

“New Senior Notes” has the meaning set forth in the recitals hereto.

 

“New Term Loan Facility” has the meaning set forth in the recitals hereto.

 

“New Term Loans” has the meaning set forth in the recitals hereto.

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Notice” has the meaning specified in Section 9.02(d).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

 

“Offer Press Announcement” means a press announcement released by or on behalf
of AbbVie announcing that the Shire Acquisition is to be effected by a Takeover
Offer and setting out the terms and conditions of the Takeover Offer.

 

“Offered Increase Amount” has the meaning specified in Section 2.18(a).

 

“Original Offer Press Announcement” has the meaning specified in
Section 5.01(j)(i).

 

“Original Press Release” has the meaning specified in Section 5.01(j)(i).

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“Panel” means the Panel on Takeovers and Mergers.

 

“Participant Register” has the meaning specified in Section 9.07(e).

 

21

--------------------------------------------------------------------------------


 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01(i).

 

“Press Release” means a press announcement released by or on behalf of AbbVie
announcing that the Shire Acquisition is to be effected by a Scheme and setting
out the terms and conditions of the Scheme.

 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of AbbVie and its Subsidiaries and, to the extent publicly available at
that time, Shire and its Subsidiaries, for the fiscal years ended on
December 31, 2011, December 31, 2012 and December 31, 2013 and (b) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of AbbVie and its Subsidiaries and, to the extent publicly
available at that time, Shire and its Subsidiaries, for the fiscal quarter ended
March 31, 2014.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Pro Forma Financials” has the meaning provided in Section 3.02(g).

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Closing Date.

 

22

--------------------------------------------------------------------------------


 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower.  For
purposes of the foregoing:  (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Percentage and the Applicable Margin
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Percentage and
the Applicable Margin shall be set in accordance with Level 7 under the
definition of Applicable Percentage or Applicable Margin, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Percentage and the Applicable Margin shall be based upon
the higher of such ratings, except that, in the event that the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Applicable Margin shall be based upon the level immediately
above the lower of such ratings; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.

 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Quotation Day” means with respect to the applicable currency for any Interest
Period, two Business Days prior to the first day of such Interest Period, unless
market practice differs in the London interbank market for the applicable
currency, in which case the Quotation Day shall be determined by the
Administrative Agent in accordance with market practice in the London interbank
market (and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day shall be the last of
those days), it being understood the Quotation Date for Sterling shall be the
first day of such Interest Period.

 

“Recipient” has the meaning specified in Section 2.21.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Registrar” means the Registrar of Companies for Jersey.

 

“Reinvestment Period” means, with respect to any Net Cash Proceeds received in
connection with any Asset Sale, the period of six months following the receipt
of such Net Cash Proceeds; provided that, in the event that, during such
six-month period, a member of the Consolidated Group enters into a binding
commitment to reinvest any Net Cash Proceeds, the Reinvestment Period with
respect to such Net Cash Proceeds shall be the period of 227 days following the
receipt of such Net Cash Proceeds.

 

23

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Relevant Party” has the meaning specified in Section 2.21.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
unused Commitments and aggregate outstanding principal amount of Advances at
such time; provided that the Commitment of, and the Advances held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Reporting Entity” has the meaning specified in Section 5.01(i).

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer, the Director, Capital Markets and Global Treasury
Operations and the General Counsel of the Borrower (or other executive officer
of the Borrower performing similar functions) or any other officer of the
Borrower responsible for overseeing or reviewing compliance with this Agreement.

 

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U) represents not more than 33% of
the aggregate value (determined as required under clause (2)(i) of the
definition of “Indirectly Secured” set forth in Regulation U), on a consolidated
basis, of the property and assets of the Consolidated Group (excluding any
Margin Stock) that is subject to the provisions of Section 5.02(a) or (b).

 

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

 

“Sanctions” has the meaning specified in the definition of Embargoed Person.

 

“Scheme” means a scheme of arrangement under Article 125 of the Jersey Companies
Law between Shire and the Scheme Shareholders pursuant to which AbbVie NewCo or
New Foreign HoldCo will become the holder of all of the Scheme Shares in
accordance with the Scheme Documents, subject to such changes and amendments to
the extent not prohibited by the Loan Documents.

 

“Scheme Circular” means the document issued by or on behalf of Shire to
shareholders of Shire setting out the terms and conditions of and an explanatory
statement in relation to the Scheme, stating the recommendation of the Scheme
Acquisition and the Scheme to the shareholders of Shire by the board of
directors of Shire and setting out the

 

24

--------------------------------------------------------------------------------


 

notices of the Court Meeting and the General Meeting as such document may be
amended from time to time to the extent such amendment is not prohibited by the
Loan Documents.

 

“Scheme Documents” means the Press Release and the Scheme Circular.

 

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of Shire to the Registrar in accordance with
Article 125(3) of the Jersey Companies Law.

 

“Scheme Resolutions” means the resolutions of the Shire Shareholders which are
required to implement the Scheme and which are referred to and substantially in
the form set out in the Scheme Circular and which are to be proposed at the
General Meeting.

 

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

 

“Scheme Shares” means the Shire Shares which are subject to the Scheme in
accordance with its terms.

 

“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.

 

“Shire” means Shire plc.

 

“Shire Acquisition” has the meaning set forth in the recitals hereto.

 

“Shire Group” has the meaning set forth in the definition of Certain Funds
Default.

 

“Shire Shares” means all of the issued share capital of Shire other than two
subscriber ordinary shares of £1.00 each.

 

“Significant Subsidiary” means any Subsidiary of the Reporting Entity that
constitutes a “significant subsidiary” under Regulation S-X promulgated by the
Securities and Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

 

“Sterling Equivalent” means, on any date, (a) with respect to any amount in
Sterling, such amount, and (b) with respect to any amount in any currency other
than Sterling, the equivalent in Sterling of such amount, determined by the
Administrative

 

25

--------------------------------------------------------------------------------


 

Agent pursuant to Section 1.05 using the Exchange Rate with respect to such
currency at the time in effect pursuant to the provisions of such Section 1.05.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Supplier” has the meaning specified in Section 2.21.

 

“Syndication Agent” means Bank of America, N.A.

 

“Takeover Offer” means a “takeover offer” within the meaning of
Article 116(1) of the Jersey Companies Law proposed to be made by or on behalf
of AbbVie NewCo or New Foreign HoldCo to acquire (directly or indirectly) Shire
Shares, substantially on the terms and conditions set out in an Offer Press
Announcement (as such offer may be amended in any way which is not prohibited by
the terms of the Loan Documents).

 

“Takeover Offer Document” means the document issued by or on behalf of AbbVie
NewCo or New Foreign HoldCo and dispatched to shareholders of Shire in respect
of a Takeover Offer containing the terms and conditions of the Takeover Offer
reflecting the Offer Press Announcement in all material respects as such
document may be amended from time to time to the extent such amendment is not
prohibited by the Loan Documents.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Tranche 1 Commitment” means as to any Lender, the commitment of such Lender to
make an Advance pursuant to Section 2.01(a), as such commitment may be reduced
from time to time pursuant to the terms hereof.  The initial amount of each
Lender’s Tranche 1 Commitment is (a) the amount set forth in the column labeled
“Tranche 1 Commitment” opposite such Lender’s name on Schedule I hereto, or
(b) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d), as such amount may be reduced pursuant to
Section 2.05.  As of the Effective Date, the aggregate amount of the Tranche 1
Commitments is £9,100,000,000 as such amount may be reduced in accordance with
Section 2.05 or 6.01.

 

26

--------------------------------------------------------------------------------


 

“Tranche 2 Commitment” means as to any Lender, the commitment of such Lender to
make an Advance pursuant to Section 2.01(b), as such commitment may be reduced
from time to time pursuant to the terms hereof.  The initial amount of each
Lender’s Tranche 2 Commitment is (a) the amount set forth in the column labeled
“Tranche 2 Commitment” opposite such Lender’s name on Schedule I hereto, or
(b) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d), as such amount may be reduced pursuant to
Section 2.05.  As of the Effective Date, the aggregate amount of the Tranche 2
Commitments is £3,200,000,000 as such amount may be reduced in accordance with
Section 2.05 or 6.01.

 

“Tranche 3 Commitment” means as to any Lender, the commitment of such Lender to
make an Advance pursuant to Section 2.01(c), as such commitment may be increased
or reduced from time to time pursuant to the terms hereof.  The initial amount
of each Lender’s Tranche 3 Commitment is (a) the amount set forth in the column
labeled “Tranche 3 Commitment” opposite such Lender’s name on Schedule I hereto,
or (b) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d), as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18.  As of the Effective Date,
the aggregate amount of the Tranche 3 Commitments is £1,200,000,000 as such
amount may be reduced in accordance with Section 2.05 or 6.01 and increased in
accordance with Section 2.18.

 

“Transactions” has the meaning set forth in the recitals hereto.

 

“Trustee” has the meaning specified in the definition of “Existing Public
Notes”.

 

“Tranche 1 Advance” means an advance by a Lender pursuant to its Tranche 1
Commitment to the Borrower as part of a Borrowing.

 

“Tranche 2 Advance” means an advance by a Lender pursuant to its Tranche 2
Commitment to the Borrower as part of a Borrowing.

 

“Tranche 3 Advance” means an advance by a Lender pursuant to its Tranche 3
Commitment to the Borrower as part of a Borrowing.

 

“Tranche 3 Commitment Increase Notice” has the meaning specified in
Section 2.18(a).

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“UK Borrower” means any Borrower (i) that is organized, formed under the laws of
or is a tax resident of the United Kingdom or (ii) payments from which under
this Agreement or any other Loan Document are subject to withholding Taxes
imposed by the laws of the United Kingdom.

 

“United States” and “U.S.” each means the United States of America.

 

27

--------------------------------------------------------------------------------


 

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

 

“VAT” means:

 

(a)           any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and

 

(b)           any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or imposed elsewhere.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02             Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the word “through” means “through
and including” and each of the words “to” and “until” mean “to but excluding”.

 

SECTION 1.03             Accounting Terms.  Except as otherwise expressly
provided herein, all accounting terms not specifically defined herein shall be
construed in accordance with, and all financial data (including financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, generally accepted accounting principles as in
effect in the United States from time to time (“GAAP”); provided that at any
time after the Effective Date, the Borrower may elect to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS, provided further that any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP (it being agreed that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Term Facility Borrower
or any Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at

 

28

--------------------------------------------------------------------------------


 

the full stated principal amount thereof).  If at any time any change in GAAP
(including as a result of an election by the Borrower to apply IFRS) would
affect the calculation of any covenant set forth herein and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
covenant shall continue to be calculated in accordance with GAAP prior to such
change and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders, concurrently with the delivery of any financial statements or reports
with respect to such covenant, statements setting forth a reconciliation between
calculations of such covenant made before and after giving effect to such change
in GAAP.

 

SECTION 1.04             Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein and (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereto.

 

SECTION 1.05             Currency Translations.  The Administrative Agent shall
determine the Sterling Equivalent of each Advance denominated in Dollars as of
the date of the making of any Advance using the Exchange Rate for such currency
in relation to Sterling in effect on the date that is three Business Days prior
to such calculation date and such amount shall be used in calculating any
applicable fees payable hereunder, the amount the applicable Commitments are
reduced upon such Advance and other amounts to which the Sterling Equivalent
applies pursuant to the terms hereof.

 

SECTION 1.06             Jersey Terms.  In each Loan Document, where it relates
to a person incorporated or formed or having its centre of main interests in
Jersey, a reference to:

 

(a)                                 a winding up, administration or dissolution
includes, without limitation, bankruptcy (as that term is interpreted pursuant
to Article 8 of the Interpretation (Jersey) Law 1954), any procedure or process
referred to in Part 21 of the Jersey Companies Law, and any other similar
proceedings affecting the rights of creditors generally under Jersey law, and
shall be construed so as to include any equivalent or analogous proceedings;

 

29

--------------------------------------------------------------------------------


 

(b)                                 a receiver, administrative receiver,
administrator or the like includes, without limitation, the Viscount of the
Royal Court of Jersey, autorisés or any other person performing the same
function of each of the foregoing; and

 

(c)                                  Lien or a security interest includes,
without limitation, any hypothèque whether conventional, judicial granted or
arising by operation of law and any security interest created pursuant to the
Security Interests (Jersey) Law 1983 or Security Interests (Jersey) Law 2012 and
any related legislation.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01             The Advances.  Each Lender severally and not jointly
agrees, on the terms and conditions hereinafter set forth (a) to make Tranche 1
Advances denominated in Sterling and/or Dollars to the Borrower from time to
time on any Business Day during the Availability Period in an amount not to
exceed such Lender’s outstanding Tranche 1 Commitment immediately prior to the
making of the Tranche 1 Advance, (b) to make Tranche 2 Advances denominated in
Sterling and/or Dollars to the Borrower from time to time on any Business Day
during the Availability Period in an amount not to exceed such Lender’s
outstanding Tranche 2 Commitment immediately prior to the making of the Tranche
2 Advance and (c) to make Tranche 3 Advances denominated in Sterling and/or
Dollars to the Borrower from time to time on any Business Day during the
Availability Period in an amount not to exceed such Lender’s outstanding Tranche
3 Commitment immediately prior to the making of the Tranche 3 Advance.  Each
Borrowing shall be in an aggregate amount equal to the Borrowing Minimum or a
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type and Class made on the same day by the Lenders ratably according to their
respective relevant Commitments.  Upon the making of any Advance by a Lender
such Lender’s relevant Commitment will be permanently reduced by the Sterling
Equivalent of the aggregate principal amount of such Advance.  The Borrower may
prepay Advances pursuant to Section 2.10, provided that Advances may not be
reborrowed once repaid.

 

SECTION 2.02             Making the Advances.  (a)  Each Borrowing shall be made
on notice by the Borrower, given not later than (x) 9:00 A.M. (Local Time) on
the third Business Day (or in the case of Advances denominated in Sterling, on
the Business Day) prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances or (y) 9:00 A.M. (Chicago
time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, to the Administrative Agent, which shall give
to each Lender prompt notice thereof by telecopier or other electronic
communication.  Each notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing, including by telecopier (or other
electronic communication) in substantially the form of Exhibit A hereto,
specifying therein the requested (i) date of such Borrowing (which shall be a
Business Day), (ii) Type and Class of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, (iv) initial Interest Period for such
Advance, if such Borrowing is to consist of Eurocurrency Rate Advances, and
(v) account or accounts in which the proceeds of the Borrowing should be
credited.  Each Lender shall, before 12:00 P.M. (London time) in the case of
Advances in Sterling and 11:00 A.M. (Chicago time) in the case of Advances in
Dollars on the

 

30

--------------------------------------------------------------------------------


 

date of such Borrowing make available for the account of its Applicable Lending
Office to the Administrative Agent at the applicable Administrative Agent’s
Office, in same day funds, such Lender’s ratable portion of such Borrowing. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower in immediately available funds to
the account or accounts specified by the Borrower to the Administrative Agent in
the Notice of Borrowing relating to the applicable Borrowing.

 

(b)           Anything in Section 2.02(a) to the contrary notwithstanding,
(i) Advances denominated in Sterling may only be requested and maintained as
Eurocurrency Rate Advances (subject to Section 2.12), (ii) the Borrower may not
select Eurocurrency Rate Advances denominated in Dollars if the obligation of
the Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant
to Section 2.08 or 2.12 and (iii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

 

(c)           Each Notice of Borrowing shall be irrevocable and binding on the
applicable Borrower.  In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
applicable Borrower shall indemnify each Lender against any reasonable loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to pay or to repay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is paid or repaid to the Administrative Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at the time
to Advances comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender shall pay to the Administrative
Agent such corresponding principal amount, such amount so paid shall constitute
such Lender’s Advance as part of such Borrowing for all purposes of this
Agreement.  Any

 

31

--------------------------------------------------------------------------------


 

payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

(f)            If any Lender makes available to the Administrative Agent funds
for any Advance to be made by such Lender as provided herein, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to such Borrowing are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall promptly return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

SECTION 2.03             [Reserved].

 

SECTION 2.04             Fees.  (a)  Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent, for the account of each Lender (other than a
Defaulting Lender for such time as such Lender is a Defaulting Lender), a
non-refundable commitment fee from the Effective Date and from time to time
through and including the date of termination of the Commitments in full, at a
rate per annum (x) equal to 0.10% until the receipt of a Public Debt Rating
(after giving effect to the Acquisitions) and (y) thereafter, equal to the
Applicable Percentage per annum, on the aggregate daily amount of such Lender’s
Commitments during such period, such fee to be earned and payable in arrears
quarterly on the last Business Day of each March, June, September and December,
and on the date the Commitment terminates in full or is otherwise reduced to
zero.

 

(b)           Duration Fee.  The Borrower will pay to the Administrative Agent
for the account of each Lender (subject to Section 2.19(a)(ii)) a duration fee
on each date set forth below in an amount equal to the percentage set forth
opposite such date of the aggregate principal amount of Advances and undrawn
Commitments held by such Lender on such date:

 

DATE

 

PERCENTAGE

 

90 days after the Closing Date

 

0.50

%

180 days after the Closing Date

 

0.75

%

270 days after the Closing Date

 

1.00

%

 

(c)           Additional Fees.  The Borrower shall pay to the Administrative
Agent and Arranger for their account (or that of their applicable Affiliate)
such fees as may from time to time be agreed between any of the Consolidated
Group and the Administrative Agent and/or Arranger.

 

(d)           Calculation of Commitment. For the avoidance of doubt, with
respect to the definition of “Mandatory Cancellation Event” and the ability
thereunder for the Borrower to provide notices and issue documents to facilitate
a switch from a Scheme to a Takeover Offer and vice versa, the Commitment shall
be deemed to be in effect until the end of the day on which the applicable
notice or issuance is required to but does not occur for the purposes of
calculating any fees under this Agreement or any fee letters related hereto.

 

32

--------------------------------------------------------------------------------


 

SECTION 2.05             Termination or Reduction of the Commitments; Mandatory
Prepayments.  (a)  Unless previously terminated, the Commitments shall terminate
in full at 5:00 p.m. (Chicago time) on the earlier of (i) the date on which all
of the Certain Funds Purposes have been achieved without the making of any
Advances and (ii) the date a Mandatory Cancellation Event occurs; provided that
in any event the Tranche 1 Commitments and Tranche 2 Commitments shall terminate
in full at 5:00 p.m. (Chicago time) on the date that is 364 days after the
Closing Date and the Tranche 3 Commitments shall terminate in full at 5:00 p.m.
(Chicago time) on the date that is 60 days after the Closing Date. 
Additionally, each Lender’s Commitment will be permanently reduced upon such
Lender making any Advance under such Commitment by an amount equal to the
Sterling Equivalent of such Advance.  Any termination or reduction of the
Commitments shall be permanent.

 

(b)           Ratable Reduction or Termination.  The Borrower shall have the
right, upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
any Class of Commitments of the Lenders; provided that each partial reduction
shall be in an aggregate amount of not less than £50,000,000 and an integral
multiple of £5,000,000 in excess thereof (or at the Borrower’s option the
Sterling Equivalent of $50,000,000 and $5,000,000 respectively);
provided further that any such notice may state that such notice is conditioned
upon the effectiveness of other credit facilities or the consummation of a
specific transaction, in which case such notice may be revoked by the Borrower
if such condition is not satisfied.

 

(c)           Defaulting Lender Commitment Reductions.  The Borrower may
terminate the unused amount of the Commitments of any Lender that is a
Defaulting Lender upon not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), it being
understood that notwithstanding such Commitment termination, the provisions of
Section 2.19(c) will continue to apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

(d)           Mandatory Prepayment.  First, any outstanding Advances of a
Class shall be prepaid, and second, if any Commitments of a Class are
outstanding and no Advances of such Class are outstanding on (or such Advances
of such Class have been prepaid as of) the applicable date, the Commitments of
such Class shall be reduced, in each case, on a Sterling-for-Sterling basis (or
in the case of prepayments, made in accordance with Section 2.13 and, for the
avoidance of doubt, in the same currency as the original Advance) (with amounts
received in non-Sterling (or if applicable, non-Dollar) currencies to be
converted by the Borrower to Sterling (or if applicable, Dollars) for purposes
of this calculation based upon foreign exchange rates actually received, in the
case of a prepayment (or that would actually be received, in the case of a
Commitment reduction) by the Borrower acting in good faith and in a commercially
reasonable manner in consultation with the Administrative Agent) within three
Business Days of (in the case of a prepayment of Advances) or on the date of (in
the case of a reduction of Commitments) receipt by the Consolidated Group of any
Net Cash Proceeds (or in the case of clause (i)(y) below, commitments) referred
to in this paragraph (d):

 

33

--------------------------------------------------------------------------------


 

(i)            (x) from 100.0% of the Net Cash Proceeds actually received by the
Consolidated Group from the incurrence of Borrowed Debt by such entity
(excluding (A) intercompany debt of such entities, (B) borrowings under AbbVie’s
Existing Credit Agreement or any revolving facility in replacement thereof in an
amount up to $4,000,000,000, (C) any other ordinary course borrowings under
existing working capital or overdraft facilities, (D) issuances of commercial
paper and refinancings thereof, (E) purchase money indebtedness incurred in the
ordinary course of business, (F) indebtedness with respect to capital leases
incurred in the ordinary course of business, (G) other Debt in an amount not to
exceed $4,000,000,000 in the aggregate to the extent the Net Cash Proceeds of
such indebtedness are utilized to refinance AbbVie’s Existing Public Notes and
(H) other Debt in an amount not to exceed $3,000,000,000 in the aggregate) and
(y) the aggregate amount of commitments received in respect of the New Term Loan
Facility (provided the fully documented conditions to availability and drawing
of the New Term Loan Facility are no more restrictive to the borrower thereunder
than the conditions to availability and drawing the Advances);

 

(ii)           from 100.0% of the Net Cash Proceeds actually received from the
issuance of any Equity Interests by the Consolidated Group (other than
(A) issuances pursuant to employee stock plans or other benefit or employee
incentive arrangements, (B) issuances among the Consolidated Group or
(C) issuances in connection with the purchase price payable with respect to the
Acquisitions); and

 

(iii)          from 100.0% of the Net Cash Proceeds actually received by the
Consolidated Group from Asset Sales outside the ordinary course of business
(except for (A) Asset Sales between or among such entities and (B) Asset Sales,
the Net Cash Proceeds of which do not exceed $20,000,000 in any single
transaction or related series of transactions or $250,000,000 in the aggregate).

 

All mandatory prepayments or Commitment reductions (a) in respect of the
issuance of senior notes and/or mandatorily convertible securities and/or hybrid
equity or Equity Interests shall be applied first to Tranche 1 Advances and
Tranche 1 Commitments, second to Tranche 2 Advances and Tranche 2 Commitments
and third to Tranche 3 Advances and Tranche 3 Commitments, (b) in respect of the
incurrence of New Term Loans shall be applied first to Tranche 2 Advances and
Tranche 2 Commitments, second to Tranche 1 Advances and Tranche 1 Commitments
and third to Tranche 3 Advances and Tranche 3 Commitments, and (c) in respect of
other mandatory prepayments or commitment reductions described in this clause
(d) shall be applied first ratably to Tranche 1 Advances and Tranche 1
Commitments and Tranche 2 Advances and Tranche 2 Commitments and second to
Tranche 3 Advances and Tranche 3 Commitments.  All mandatory prepayments and
Commitment reductions will be applied without penalty or premium (except for
breakage costs and accrued interest, if any) and will be applied pro rata among
the Lenders of the applicable Class of Advances (or, if applicable, Class of
Commitments).  Mandatory prepayments of the Advances may not be reborrowed.

 

If the Net Cash Proceeds are received by any Person other than the Borrower, the
Bridge Commitments shall only be reduced (or the Advances prepaid) to the extent
that such Net Cash Proceeds can be immediately transferred to the Borrower (with
such amount net of the costs and taxes associated therewith); it being
understood that if such a restriction on transfer exists, upon

 

34

--------------------------------------------------------------------------------


 

such restriction ceasing to apply, the Commitments will be immediately reduced
or, if applicable, the Advances will be repaid within three Business Days
thereof, in the manner set forth above as if such Net Cash Proceeds were
received by the Borrower on the date such restriction ceased to exist.

 

SECTION 2.06             Repayment of Advances.  The Borrower shall repay on the
Maturity Date for the applicable Class to the Administrative Agent for the
ratable account of the Lenders of such Class, the aggregate principal amount of
all Advances under such Class made to the Borrower outstanding on such date.

 

SECTION 2.07             Interest on Advances.  (a)  Scheduled Interest.  The
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it from the date of such Advance until such principal amount shall be paid in
full, at the following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time and (B) the Applicable Margin, payable in
arrears quarterly on the last Business Day of each March, June, September and
December, during such periods and on the date the Advances are paid in full.

 

(ii)           Eurocurrency Rate Advances.  During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default pursuant to Section 6.01(a), the Administrative Agent
shall, upon the request of the Required Lenders, require the Borrower to pay
interest (“Default Interest”), which amount shall accrue as of the date of
occurrence of the Event of Default, on (i) amounts that are overdue, payable in
arrears on the dates referred to in Section 2.07(a)(i) or 2.07(a)(ii), at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such overdue amount pursuant to Section 2.07(a)(i) or
2.07(a)(ii) and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.07(a)(i), or in
the case of amounts due in Sterling, at a rate for short term borrowings of
Sterling determined in a customary manner in good faith by the Administrative
Agent, provided, however, that following acceleration of the Advances pursuant
to Section 6.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Administrative Agent.

 

35

--------------------------------------------------------------------------------


 

(c)           Additional Interest on Eurocurrency Rate Advances.  The Borrower
shall pay to each Lender, so long as and to the extent such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Advance of such Lender made to the Borrower that is a
Eurocurrency Rate Advance, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (a) the Eurocurrency Rate for the applicable
Interest Period for such Advance from (b) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Advance.  Such Lender shall as soon as
practicable provide notice to the Administrative Agent and the Borrower of any
such additional interest arising in connection with such Advance, which notice
shall be conclusive and binding, absent demonstrable error.

 

SECTION 2.08             Interest Rate Determination.  (a)  The Administrative
Agent shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of
Section 2.07(a)(i) or 2.07(a)(ii).

 

(b)           If, with respect to any Eurocurrency Rate Advances, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Eurocurrency Rate for such Interest Period or (ii) the
Required Lenders notify the Administrative Agent that (x) they are unable to
obtain matching deposits in the London inter-bank market at or about 11:00 A.M.
(London time) on the second Business Day before (or in the case of Borrowings in
Sterling, on the Business Day of) the making of a Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (y) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately and fairly reflect the cost to the Required Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances
for such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (A) the Borrower will, on the last day of
the then existing Interest Period therefor, either, in the case of Dollar
denominated Advances, (w) prepay such Advances or (x) Convert such Advances into
Base Rate Advances or, in the case of Sterling denominated Advances, (y) prepay
such Advances or (z) consent to the maintenance of such Advances at a rate for
short term borrowings of Sterling determined in a customary manner in good faith
by the Administrative Agent and (B) the obligation of the Lenders to make, or to
Convert Dollar denominated Advances into, Eurocurrency Rate Advances shall be
suspended, and any applicable Sterling denominated Advances shall be made and
maintained at a rate for short term borrowings of Sterling determined in a
customary manner in good faith by the Administrative Agent, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances made to the Borrower in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Eurocurrency Rate Advances will

 

36

--------------------------------------------------------------------------------


 

automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances, or in the case of Eurocurrency Rate Advances
denominated in Sterling, automatically Convert to a new Eurocurrency Rate
Advance with an Interest Period of one month’s duration.

 

(d)           [reserved].

 

(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then existing Interest Period therefor, be
Converted into a Base Rate Advance (unless the Required Lenders otherwise
consent) and (ii) the obligation of the Lenders to make, or to Convert Dollar
denominated Advances into, Eurocurrency Rate Advances shall be suspended.

 

SECTION 2.09             Optional Conversion of Advances.  Each Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
10:00 A.M. (Chicago time) on the third Business Day prior to the date of the
proposed Conversion (or in the case of a Conversion into Base Rate Advances, the
Business Day prior) and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances denominated in Dollars made to the Borrower of one Type
comprising the same Borrowing into Advances of the other Type;  provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.01 and no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(b).  Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion (which shall be a Business Day), (ii) the
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance. 
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.

 

SECTION 2.10             Optional Prepayments of Advances.  The Borrower may,
upon written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the proposed prepayment, given not later than
10:00 A.M. (Chicago time) on the date (which date shall be a Business Day) of
such proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (Local Time) at least two Business Days
prior to the date of such proposed prepayment, in the case of a Borrowing
consisting of Eurocurrency Rate Advances, and if such notice is given, the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing made to the Borrower in whole or ratably
in part, and in the case of any Eurocurrency Rate Borrowing, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made on a
date other than the last day of an Interest Period for such Eurocurrency Rate
Advance, the Borrower shall also pay any amount owing pursuant to
Section 9.04(c); and provided, further, that, subject to clause (ii) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.  Notwithstanding anything in
this

 

37

--------------------------------------------------------------------------------


 

Agreement to the contrary, the Borrower shall not optionally prepay any Tranche
1 Advances or Tranche 2 Advances while any Tranche 3 Advances are outstanding.

 

SECTION 2.11             Increased Costs.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any directive, guideline or request from
any central bank or other governmental authority including, without limitation,
any agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), in each case after the date hereof (or
with respect to any Lender (or the Administrative Agent), if later, the date on
which such Lender (or the Administrative Agent) becomes a Lender (or the
Administrative Agent)), there shall be any increase in the cost to any Lender or
the Administrative Agent of agreeing to make or making, funding or maintaining
Advances (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes as to which such Lender is indemnified under
Section 2.14, (ii) Excluded Taxes, or (iii) Other Taxes), then the Borrower
shall from time to time, upon demand by such Lender or the Administrative Agent
(with a copy of such demand to the Administrative Agent, if applicable), pay to
the Administrative Agent for the account of such Lender (or for its own account,
if applicable) additional amounts sufficient to compensate such Lender or the
Administrative Agent for such increased cost.  A certificate describing such
increased costs in reasonable detail delivered to the Borrower shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(b)           If any Lender reasonably determines that compliance with any law
or regulation or any directive, guideline or request from any central bank or
other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case promulgated or given after the date
hereof (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender), affects or would affect the amount of capital, insurance or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital,
insurance or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, the
Borrower shall, from time to time upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital, insurance or
liquidity to be allocable to the existence of such Lender’s Advances or
commitment to lend hereunder.  A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(c)           Notwithstanding anything in this Section 2.11 to the contrary, for
purposes of this Section 2.11, (A) the Dodd Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations issued thereunder or in
connection therewith or in implementation thereof, and (B) all requests, rules,
guidelines and directions promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any similar or successor agency,
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III) shall be deemed to have been enacted following the date hereof (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender); provided that no Lender shall

 

38

--------------------------------------------------------------------------------


 

demand compensation pursuant to this Section 2.11(c) unless such Lender is
making corresponding demands on similarly situated borrowers in comparable
credit facilities to which such Lender is a party.

 

SECTION 2.12     Illegality.   Notwithstanding any other provision of this
Agreement, with respect to Dollar denominated Advances, (a) if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority, including without limitation, any agency
of the European Union or similar monetary or multinational authority, asserts
that it is unlawful, for such Lender or its Eurocurrency Lending Office to
perform its obligations hereunder to make Eurocurrency Rate Advances or to fund
or maintain Eurocurrency Rate Advances hereunder, (i) each Eurocurrency Rate
Advance of such Lender will automatically, upon such notification, be Converted
into a Base Rate Advance and (ii) the obligation of such Lender to make
Eurocurrency Rate Advances or to Convert Advances into Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and such Lender that the circumstances causing such suspension no
longer exist and (b) if Lenders constituting the Required Lenders so notify the
Administrative Agent, (i) each Eurocurrency Rate Advance of each Lender will
automatically, upon such notification, Convert into a Base Rate Advance and
(ii) the obligation of each Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and each Lender that the
circumstances causing such suspension no longer exist.  Notwithstanding any
other provision of this Agreement, if any of the circumstances set forth in
clauses (a) or (b) above arise with respect to Advances denominated in Sterling,
such Sterling denominated Advances shall be made or maintained, as applicable,
at a rate for short term borrowings of Sterling determined in a customary manner
in good faith by the Administrative Agent.

 

SECTION 2.13             Payments and Computations.  (a)  The Borrower shall
make each payment required to be made by it under this Agreement not later than
11:00 A.M. (Local Time) on the day when due in Sterling (or (i) with respect to
principal, interest or breakage indemnity due in respect of Advances denominated
in Dollars, in Dollars and (ii) with respect to other payments required to be
made pursuant to Section 2.11 or 9.04 that are invoiced in a currency other than
Sterling shall be payable in the currency so invoiced) to the Administrative
Agent at the applicable Administrative Agent’s Office in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(c), 2.07(c), 2.11,
2.12(i) (or if applicable the last sentence of Section 2.12), 2.14, 2.15 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(c), from and after
the effective date specified in such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment.  All
payments

 

39

--------------------------------------------------------------------------------


 

to be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.

 

(b)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender by the Borrower is not made when due hereunder, to
charge from time to time against any or all of the Borrower’s accounts with such
Lender any amount so due, unless otherwise agreed between the Borrower and such
Lender.

 

(c)           All computations of interest based on the Base Rate or with
respect to any Advances denominated in Sterling shall be made by the
Administrative Agent on the basis of a year of 365 or, other than with respect
to Sterling, 366 days, as the case may be, and all computations of interest
based on the Eurocurrency Rate (other than with respect to any Advances
denominated in Sterling) or the Federal Funds Rate (other than determinations of
the Base Rate made at any time by reference to the Federal Funds Rate), and of
commitment fees shall be made by the Administrative Agent on the basis of a year
of 360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
such fees are payable.  Each determination by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
demonstrable error.

 

(d)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

(e)           Unless the Administrative Agent shall have received written notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate, or in the case of
amounts in Sterling, at a rate for short term borrowings of Sterling determined
in a customary manner in good faith by the Administrative Agent.

 

SECTION 2.14             Taxes.  (a)  Any and all payments by or on behalf of
the Borrower under any Loan Document shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future Taxes, including levies, imposts, deductions, charges and withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and each Agent, (i) taxes imposed on (or measured by) its overall net income
(however denominated), franchise taxes, and branch profits taxes, in each case
only to the extent

 

40

--------------------------------------------------------------------------------


 

imposed by the jurisdiction under the laws of which such Lender or such Agent,
as the case may be, is organized or any political subdivision thereof, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof or as a result of a present or former connection between
such Lender and the jurisdiction imposing such Tax (other than connections
arising from such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document), (ii) any branch profits Taxes imposed by the United States,
(iii) backup withholding Tax imposed by the United States on payments by the
Borrower to any Lender, (iv) any Tax that is imposed by the United States by
reason of such recipient’s failure to comply with Section 2.14(f), (v) Jersey or
United Kingdom withholding Tax pursuant to a law in effect at the time a Lender
becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to this Section 2.14, and (vi) any taxes imposed
under FATCA, including as a result of such recipient’s failure to comply with
Section 2.14(f)(iii) (all such excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments under any Loan
Document being hereinafter referred to as “Excluded Taxes”).  If the Borrower
shall be required by applicable law to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Lender or any Agent, (A) the
Borrower shall make such deductions and (B) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. If the Borrower shall be required by applicable
law to deduct any Taxes other than Excluded Taxes from or in respect of any sum
payable under any Loan Document to any Lender or any Agent, the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

 

(b)           In addition, without duplication of any other obligation set forth
in this Section 2.14, the Borrower agrees to pay any present or future stamp and
documentary Taxes and any other excise or property Taxes, charges or similar
levies that arise from any payment made by it under any Loan Document or from
the execution, delivery or registration of, or performance under, or otherwise
with respect to, any Loan Document (hereinafter referred to as “Other Taxes”),
except to the extent such Other Taxes are Other Connection Taxes imposed solely
as a result of an assignment or the designation of a new Applicable Lending
Office.

 

(c)           Without duplication of any other obligation set forth in this
Section 2.14, the Borrower shall indemnify each Lender and each Agent for the
full amount of Taxes (other than Excluded Taxes) and Other Taxes (except to the
extent such Other Taxes are Other Connection Taxes imposed solely as a result of
an assignment or the designation of a new Applicable Lending Office) imposed on
or paid by such Lender or such Agent, as the case may be, in respect of Advances
made to the Borrower and any liability (including, without limitation,
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be made within 30 days from the date such Lender or
such Agent, as the case may be, makes written demand therefor.

 

41

--------------------------------------------------------------------------------


 

(d)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(e) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate describing in reasonable detail the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)           Within 30 days after the date of any payment of Taxes or Other
Taxes for which the Borrower is responsible under this Section 2.14, the
Borrower shall furnish to the Administrative Agent, at its address as specified
pursuant to Section 9.02, the original or a certified copy of a receipt
evidencing payment thereof.

 

(f)            (i)            Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(iii) below) or the documentation set
forth in Section 2.14(f)(ii) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)           From time to time upon the request of the Borrower, each Lender
and the Administrative Agent agrees to provide to the Borrower (and to
periodically update) such documentation reasonably requested by the Borrower
certifying that such Lender or the Administrative Agent, as the case may be,
would not be subject to U.S. withholding tax (or would be subject to U.S.
withholding tax at a reduced rate) if the Borrower were a U.S. corporation.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including

 

42

--------------------------------------------------------------------------------


 

those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause
2.14(f)(iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(g)           In the event that an additional payment is made under
Section 2.14(a) or 2.14(c) for the account of any Lender and such Lender, in its
sole discretion exercised in good faith, determines that it has irrevocably
received a refund of any tax paid or payable by it in respect of or calculated
with reference to the deduction or withholding giving rise to such additional
payment, such Lender shall, to the extent that it determines that it can do so
without prejudice to the retention of the amount of such refund, pay to the
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding.  Nothing contained in this Section 2.14(g) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)           Additional United Kingdom Withholding Tax Matters.

 

(i)            Subject to (ii) below, each Lender and each UK Borrower which
makes a payment to such Lender shall cooperate in completing any procedural
formalities necessary for such UK Borrower to obtain authorization to make such
payment without withholding or deduction for Taxes imposed under the laws of the
United Kingdom.

 

(ii)           (A)  A Lender on the Closing Date that (x) holds a passport under
the HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent; and

 

(B) a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and

 

43

--------------------------------------------------------------------------------


 

(C)  upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.

 

(iii)          If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, the UK
Borrower(s) shall make a Borrower DTTP filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that,
if:

 

(A)  each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

 

(B)  each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

 

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(2)  HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 30 days of the date
of such Borrower DTTP Filing;

 

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall cooperate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

 

(iv)          If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.

 

(v)           Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

 

(vi)          Each Lender shall notify the Borrower and Administrative Agent if
it determines in its sole discretion that it ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any UK Borrower hereunder.

 

(i)            Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

 

44

--------------------------------------------------------------------------------


 

replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under the Loan Documents.

 

(j)            For purposes of this Section 2.14, the term “applicable law”
includes FATCA.

 

SECTION 2.15             Sharing of Payments, Etc.  Subject to Section 2.19 in
the case of a Defaulting Lender, if any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(c), 2.07(c), 2.11, 2.12(a), 2.14 or 9.04(c)) in excess of its
ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

SECTION 2.16             Use of Proceeds.  The proceeds of the Advances shall be
available, and the Borrower agrees that it shall apply such proceeds, solely
(i) towards Certain Funds Purposes and (ii) after the end of the Certain Funds
Period, for dividends and distributions in a manner and amount previously
disclosed to the Arranger.

 

SECTION 2.17             Evidence of Debt.  (a)  The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include (i) the date and
amount of each Borrowing made hereunder by the Borrower, the Type and Class of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assignment and Acceptance delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

(b)           Entries made reasonably and in good faith by the Administrative
Agent in the Register pursuant to subsection (a) above shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to each Lender under this Agreement, absent
manifest error; provided, however, that the failure of the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit, expand
or otherwise affect the obligations of the Borrower under this Agreement.

 

SECTION 2.18             Increases in Tranche 3 Commitments.

 

(a)           In the event that the Borrower wishes to increase the aggregate
Tranche 3 Commitments at any time, it shall notify the Administrative Agent in
writing of the amount (the “Offered Increase Amount”) of such proposed increase
(such notice, a “Tranche 3 Commitment Increase Notice”); provided that the
aggregate amount of any such increase in Tranche 3 Commitments shall be at least
£50,000,000 (or at the Borrower’s option the Sterling Equivalent of
$50,000,000).  The Borrower may, at its election, and without the consent of any
Lenders not participating in such increase, (i) offer one or more of the Lenders
the opportunity to participate in all or a portion of the Offered Increase
Amount pursuant to paragraph (b) below and/or (ii) with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), offer one or more additional banks, financial institutions or other
entities the opportunity to participate in all or a portion of the Offered
Increase Amount pursuant to paragraph (b) below.  Each Tranche 3 Commitment
Increase Notice shall specify which Lenders and/or banks, financial institutions
or other entities the Borrower desires to participate in such Tranche 3
Commitment increase.  The Administrative Agent will notify such Lenders and/or
banks, financial institutions or other entities of such offer.  Any such
increase in the aggregate Tranche 3 Commitments shall be subject to the
satisfaction of the following conditions at the time such increase becomes
effective: (i) the Closing Date having not occurred, (ii) no Default or Event of
Default shall have occurred and be continuing and (iii) all the representations
and warranties set forth in Article IV (to the extent applicable at such time)
shall be true and correct in all material respects (or if qualified by
materiality, in all respects).

 

(b)           Any Lender, additional bank, financial institution or other entity
which elects to increase its Tranche 3 Commitments hereunder or become a party
to this Agreement and provide additional Tranche 3 Commitments pursuant to
Section 2.18(a) shall execute an incremental joinder agreement with the Loan
Parties and the Administrative Agent in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, whereupon such bank,
financial institution or other entity shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, and Schedule I shall automatically
be deemed to be amended to add the name, if applicable, and Tranche 3 Commitment
of such new or increasing Lender.  The Administrative Agent is authorized, with
the consent of the Borrower but without the consent of any Lenders, to modify
this agreement to reflect the increase of the Tranche 3 Commitments pursuant to
this Section 2.18.

 

(c)           Notwithstanding anything to the contrary in this Section 2.18,
(i) in no event shall the aggregate increase in Tranche 3 Commitments under this
Section 2.18 exceed $2,000,000,000 and (ii) no Lender shall have any obligation
to increase its Tranche 3 Commitment unless it agrees to do so in its sole
discretion.

 

46

--------------------------------------------------------------------------------


 

SECTION 2.19             Defaulting Lenders.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender (it being understood
that the determination of whether a Lender is no longer a Defaulting Lender
shall be made as described in Section 2.19(b)):

 

(i)            such Defaulting Lender will not be entitled to any fees accruing
during such period pursuant to Section 2.04(a);

 

(ii)           such Defaulting Lender will not be entitled to any fees accruing
under Section 2.04(b) to the extent it is a Defaulting Lender on the date such
fee would otherwise be payable and such fee would be attributable to its
Commitment (for the avoidance of doubt fees attributable to funded Advances
shall be payable);

 

(iii)          to the fullest extent permitted by applicable law, such Lender
will not be entitled to vote in respect of amendments and waivers hereunder, and
the Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

 

(iv)          the Borrower may, at its sole expense and effort, require such
Defaulting Lender to assign and delegate its interests, rights and obligations
under this Agreement pursuant to Section 9.07.

 

(b)           If the Borrower and the Administrative Agent agree in writing in
their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)           Any payment of principal, interest, fees or other amounts received
by the Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as

 

47

--------------------------------------------------------------------------------


 

follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as reasonably determined by the Administrative
Agent; third, as the Borrower may request, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or
otherwise pursuant to this Section 2.19(c) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

SECTION 2.20             Mitigation.  (a)  Each Lender shall promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 2.11 or 2.14 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrower and the
Administrative Agent).  In furtherance of the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Borrower of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Lender’s good faith
judgment, be otherwise disadvantageous to such Lender.

 

(b)           Notwithstanding any other provision of this Agreement, if any
Lender fails to notify the Borrower of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 2.11 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Borrower for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies the Borrower of such event or circumstance.

 

SECTION 2.21             VAT.  Notwithstanding anything in Section 2.14 to the
contrary:

 

(a)           All amounts expressed to be payable under a Loan Document by any
Loan Party to a Lender Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to paragraph
(b) below, if VAT is or becomes chargeable on any supply made by any Lender
Party to any Loan Party under a Loan Document and such Lender Party is required
to account to the relevant tax authority for the VAT, that Loan Party must pay
to such Lender Party (in addition to and at the same time as paying any other
consideration for such

 

48

--------------------------------------------------------------------------------


 

supply) an amount equal to the amount of the VAT (and such Lender Party must
promptly provide an appropriate VAT invoice to that Loan Party).

 

(b)           If VAT is or becomes chargeable on any supply made by any Lender
Party (the “Supplier”) to any other Lender Party (the “Recipient”) under a Loan
Document, and any Loan Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)            (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT.  The Recipient must (where this paragraph (i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)           (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

(c)           Where a Loan Document requires any Loan Party to reimburse or
indemnify a Lender Party for any cost or expense, that Loan Party shall
reimburse or indemnify (as the case may be) such Lender Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Lender Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)           Any reference in this Section 2.21 to any Loan Party shall, at any
time when such Loan Party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994) .

 

(e)           In relation to any supply made by a Lender Party to any Loan Party
under a Loan Document, if reasonably requested by such Lender Party, that Loan
Party must promptly provide such Lender Party with details of that Loan Party’s
VAT registration and such other information as is reasonably requested in
connection with such Lender Party’s VAT reporting requirements in relation to
such supply.

 

49

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01             Conditions Precedent to Effective Date.  This Agreement
shall become effective on and as of the first date on which the following
conditions precedent have been satisfied (with the Administrative Agent acting
reasonably in assessing whether the conditions precedent are satisfactory) (or
waived in accordance with Section 9.01):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement and the other Loan
Documents signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include .pdf or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)           All fees and other amounts then due and payable by the
Consolidated Group to the Administrative Agent, the Arranger and the Lenders
under the Loan Documents or pursuant to any fee or similar letters relating to
the Loan Documents shall be paid, to the extent invoiced by the relevant person
at least one Business Day prior to the Effective Date and to the extent such
amounts are payable on or prior to the Effective Date.

 

(c)           On the Effective Date, the Borrower and the Consolidated Group
shall have sufficient Designated Cash to consummate the Transactions evidenced
by a certificate of the Borrower, dated the Effective Date and delivered to the
Administrative Agent, to such effect.

 

(d)           The Administrative Agent shall have received on or before the
Effective Date, each dated on or about such date:

 

(i)            Certified copies of the resolutions or similar authorizing
documentation of the governing bodies of each of the Borrower and each Guarantor
authorizing the Transactions and such Person to enter into and perform its
obligations under the Loan Documents to which it is a party;

 

(ii)           A good standing certificate or similar certificate dated a date
reasonably close to the Effective Date from the jurisdiction of formation of the
Borrower and each Guarantor, but only where such concept is applicable;

 

(iii)          A customary certificate of the Borrower and each Guarantor
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered by it
hereunder; and

 

(iv)          A favorable opinion letter of (i) Skadden, Arps, Slate, Meagher &
Flom LLP and (ii) Ogier Legal, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall have received a copy, certified by
the Borrower, of a draft of the Press Release or Offer Press Announcement (as
applicable, depending upon whether it is proposed to effect the Shire
Acquisition by way of a Scheme or Takeover Offer) in the form in which it is
proposed to be issued.

 

(f)            The Administrative Agent shall have received, at least 3 Business
Days prior to the Effective Date, so long as requested no less than 10 Business
Days prior to the Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case relating to AbbVie and its Subsidiaries, including the Borrower.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 9.01), and such notice shall be
conclusive and binding.

 

SECTION 3.02             Conditions Precedent to Closing Date.  The obligation
of each Lender to make an Advance on the Closing Date is subject to the
satisfaction (or waiver in accordance with Section 9.01) of the following
conditions:

 

(a)           The Effective Date shall have occurred.

 

(b)           If the Shire Acquisition is effected by way of a Scheme, the
Administrative Agent shall have received:

 

(i)            a certificate of the Borrower signed by a director certifying:

 

(1)           the date on which the Scheme Circular was posted to the
shareholders of Shire;

 

(2)           the date on which the Court has sanctioned the Scheme and that the
Court Order has been duly delivered to the Registrar in accordance with
Article 125(3) of the Jersey Companies Law;

 

(3)           as to the satisfaction of each condition set forth in clauses (d),
(e) (to the extent relating to the Scheme), (f) and (i) (to the extent relating
to the Scheme) below; and

 

(4)           each copy of the documents specified in paragraphs (ii) and
(iii) below is correct and complete and has not been amended or superseded on or
prior to the Closing Date, except to the extent such changes thereto have been
required pursuant to the City Code or required by the Panel or to the extent not
prohibited by the Loan Documents; and

 

(ii)           a copy of the Scheme Circular which is consistent in all material
respects with the terms and conditions in the Press Release and the Scheme
Resolutions, in each case, except to the extent changes thereto have been
required

 

51

--------------------------------------------------------------------------------


 

pursuant to the City Code or required by the Panel or by a court of competent
jurisdiction or are not prohibited by the Loan Documents.

 

(c)           If the Shire Acquisition is effected by way of a Takeover Offer,
the Administrative Agent shall have received:

 

(i)            a certificate of the Borrower signed by a director certifying:

 

(1)           the date on which the Takeover Offer Document was posted to the
shareholders of Shire;

 

(2)           as to the satisfaction of each condition set forth in clauses (d),
(e) (to the extent relating to the Takeover Offer), (f) and (i) (to the extent
relating to the Takeover Offer) below;

 

(3)           each copy of the documents specified in paragraph (ii) below is
correct and complete and has not been amended or superseded on or prior to the
Closing Date, except to the extent such changes thereto have been required
pursuant to the City Code or required by the Panel or are not prohibited by the
Loan Documents; and

 

(4)           that the Takeover Offer has been declared unconditional in all
respects without any material amendment, modification or waiver of the
conditions to the Takeover Offer or of the Acceptance Condition except to the
extent not prohibited by the Loan Documents.

 

(ii)           a copy of the Takeover Offer Document which is consistent in all
material respects with the terms and conditions in the Offer Press Announcement,
except to the extent changes thereto have been required pursuant to the City
Code or required by the Panel or are permitted under the Loan Documents.

 

(d)           On the date of the applicable borrowing request and on the
proposed date of such borrowing (x) no Certain Funds Default is continuing or
would result from the proposed Borrowing and (y) all the Certain Funds
Representations are true or, if a Certain Funds Representation does not include
a materiality concept, true in all material respects.

 

(e)           Where the Shire Acquisition is to be implemented by way of a
Scheme, each of the Shire Acquisition and the Company Merger shall have been, or
substantially concurrently with the occurrence of the Closing Date shall be,
consummated in the case of the Shire Acquisition in all material respects in
accordance with the terms and conditions of the Scheme Documents (it being
understood that substantially concurrently shall include the payment for Scheme
Shares being made and the Company Merger being consummated no more than two
Business Days after the initial Advance hereunder) or, where the Shire
Acquisition is to be implemented by way of a Takeover Offer, the Takeover Offer
shall have become unconditional in accordance with the terms of the Offer
Document and the shares in AbbVie NewCo to be issued to the Shire shareholders
pursuant to the terms of the Takeover Offer have been issued and the former
Shire shareholders have been registered as the owner of such shares in the
register of members

 

52

--------------------------------------------------------------------------------


 

of AbbVie NewCo (as applicable) and as promptly as reasonably practicable
thereafter the Company Merger shall be consummated, in each case, without giving
effect to (and there shall not have been) any modifications, amendments,
consents, requests or waivers by the Borrower (or its applicable affiliate)
thereunder that are materially adverse to the interests of the Lenders, without
the prior written consent of the Administrative Agent, except, in each case, to
the extent such modifications, amendments, consents, requests or waivers have
been required pursuant to the City Code or the Panel or are not prohibited by
the Loan Documents.

 

(f)            All fees and other amounts due and payable by the Borrower,
AbbVie and their Subsidiaries to the Arranger, the Administrative Agent and the
Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid, to the extent invoiced at least
one Business Day prior to the Closing Date by the relevant person and to the
extent such amounts are payable on or prior to the Closing Date.  The
Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.02.

 

(g)           The Administrative Agent shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of AbbVie NewCo and its Subsidiaries as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Closing Date, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such statement of income) (the “Pro Forma Financials”), it being
acknowledged that neither the Administrative Agent nor any Lender shall have any
approval right as regards the form or contents of the Pro Forma Financials).

 

(h)           It is not illegal for any Lender to lend and there is no
injunction, restraining order or equivalent prohibiting any Lender from lending
its portion of the Advances or restricting the application of the proceeds
thereof.

 

(i)            After giving effect to the consummation of the Scheme, or if the
Shire Acquisition is implemented by way of a Takeover Offer after giving effect
to the initial purchase of Shire Shares pursuant to the Takeover Offer,
immediately after the Company Merger, the holders of Shire Shares immediately
prior to the effectiveness of such Scheme or purchase pursuant to such Takeover
Offer shall own equity interests in AbbVie NewCo representing more than 20.0% of
both the voting interests of and value of AbbVie NewCo.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.

 

SECTION 3.03             Conditions to Advances after the Closing Date.  The
obligation of each Lender to make an Advance on any date after the Closing Date
and during the Availability Period is subject to the satisfaction (or waiver in
accordance with Section 9.01) of the following conditions:

 

(a)           Each of the Effective Date and the Closing Date shall have
occurred.

 

53

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.02.

 

(c)           On the date of the applicable borrowing request and on the
proposed date of such borrowing (i) no Certain Funds Default is continuing or
would result from the proposed Borrowing and (ii) all the Certain Funds
Representations are true or, if a Certain Funds Representation does not include
a materiality concept, true in all material respects.

 

(d)           All fees and other amounts due and payable by the Borrower, AbbVie
and their Subsidiaries to the Arranger, the Administrative Agent and the Lenders
under the Loan Documents or pursuant to any fee or similar letters relating to
the Loan Documents shall be paid to the extent invoiced at least two Business
Days prior to the date of the Advance by the relevant person.

 

(e)           It is not illegal for any Lender to lend and there is no
injunction, restraining order or equivalent prohibiting any Lender from lending
its portion of the Advances or restricting the application of the proceeds
thereof.

 

SECTION 3.04             Actions by Lenders During the Certain Funds Period.

 

During the Certain Funds Period and notwithstanding (i) any provision to the
contrary in the Loan Documents or (ii) that any condition set out in Sections
3.01, 3.02 or 3.03 may subsequently be determined to not have been satisfied or
any representation given was incorrect in any material respect, none of the
Lenders nor the Agents shall, unless a Certain Funds Default has occurred and is
continuing or would result from a proposed borrowing or a Certain Funds
Representation remains incorrect or, if a Certain Funds Representation does not
include a materiality concept, incorrect in any material respect, be entitled
to:

 

(i)                                     cancel any of its Commitments;

 

(ii)                                  rescind, terminate or cancel the Loan
Documents or the Commitments or exercise any similar right or remedy or make or
enforce any claim under the Loan Documents it may have to the extent to do so
would prevent or limit (A) the making of an Advance for Certain Funds Purposes
or (B) the application of amounts standing to the credit of an Escrow Account
for Certain Funds Purposes;

 

(iii)                               refuse to participate in the making of an
Advance for Certain Funds Purposes unless the conditions set forth in
Section 3.02 or 3.03, as applicable, have not been satisfied;

 

(iv)                              exercise any right of set-off or counterclaim
in respect of an Advance to the extent to do so would prevent or limit (A) the
making of an Advance for Certain Funds Purposes or (B) the application of
amounts standing to the credit of an Escrow Account for Certain Funds Purposes;
or

 

(v)                                 cancel, accelerate or cause repayment or
prepayment of any amounts owing under any Loan Document to the extent to do so
would prevent or limit (A) the making

 

54

--------------------------------------------------------------------------------


 

of an Advance for Certain Funds Purposes or (B) the application of amounts
standing to the credit of an Escrow Account for Certain Funds Purposes;

 

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Agents notwithstanding that they may not have been used or been available for
use during the Certain Funds Period.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01             Representations and Warranties.  Each Loan Party
represents and warrants on the Effective Date and the date of the making of each
Advance (it being understood the conditions to the Effective Date are solely
those set out in Section 3.01 and the conditions to each Advance are solely
those set out in Sections 3.02 and 3.03, as applicable) as follows:

 

(a)           Each Loan Party is duly organized, validly existing and in good
standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization.

 

(b)           The execution, delivery and performance by each Loan Party of this
Agreement and the other Loan Documents to which it is a party, and the
consummation of the transactions (including the Transactions) contemplated
hereby and thereby, (i) are within such Loan Party’s organizational powers,
(ii) have been duly authorized by all necessary organizational action, (iii) do
not contravene (A) such Loan Party’s charter or by-laws or other organizational
documents or (B) any law, regulation or contractual restriction binding on or
affecting such Loan Party and (iv) will not result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of the
Consolidated Group (other than Liens created or required to be created pursuant
to the terms hereof), except, in the case of clause (iii)(B) and (iv), as would
not be reasonably expected to have a Material Adverse Effect.

 

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower and each Guarantor
of this Agreement and the consummation of the transactions (including the
Transactions) contemplated hereby, other than the Panel, as directed by the
Panel pursuant to the requirements of the City Code, anti-trust regulators, as
directed by anti-trust regulators, as contemplated by the Scheme Documents or
(as the case may be) the Takeover Offer Documents or as is obtained by the time
required.

 

(d)           This Agreement and the other Loan Documents have been duly
executed and delivered by the Loan Parties party thereto. This Agreement and the
other Loan Documents are legal, valid and binding obligations of the Loan
Parties party thereto, enforceable against such Loan Parties in accordance with
its terms, except as affected by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting

 

55

--------------------------------------------------------------------------------


 

creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.

 

(e)           Each of the Previously Delivered Financial Statements (to the
Borrower’s knowledge with respect to the financial statements of Shire) present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of AbbVie and Shire, as applicable, and
their respective consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, except as may be indicated in the notes thereto and
subject to year-end audit adjustments and the absence of footnotes in the case
of unaudited financial statements.

 

(f)            There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrower, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (a) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto) or (b) would adversely
affect the legality, validity and enforceability of any material provision of
this Agreement in any material respect.

 

(g)           Following application of the proceeds of each Advance, not more
than 25 percent of the value of the assets of the Borrower and of the
Consolidated Group, on a Consolidated basis, subject to the provisions of
Section 5.02(a) will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).

 

(h)           All written information (other than the Projections) concerning
the Borrower, Shire, AbbVie and their Subsidiaries and the transactions
contemplated hereby or otherwise prepared by or on behalf of AbbVie or the
Borrower and their Subsidiaries and furnished to the Agents or the Lenders in
connection with the negotiation of, or pursuant to the terms of, this Agreement
when taken as a whole (and with respect to information regarding the Shire
Group, to the Borrower’s knowledge), was true and correct in all material
respects as of the date when furnished by such Person to the Agents or the
Lenders and did not, taken as a whole, when so furnished contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances under which such statements
were made. The Projections and estimates and information of a general economic
nature prepared by or on behalf of AbbVie, the Borrower or their Subsidiaries
and that have been furnished by such Person to any Lenders or the Administrative
Agent in connection with the transactions contemplated hereby have been prepared
in good faith based upon assumptions believed by such Person to be reasonable as
of the date of such Projections (it being understood that actual results may
vary materially from the Projections).

 

56

--------------------------------------------------------------------------------


 

(i)            No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.

 

(j)            As of the last annual actuarial valuation date prior to the
Effective Date, the AbbVie Pension Plan was not in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code) and no other Plan was in at-risk
status (as defined in Section 430(i)(4) of the Internal Revenue Code), and since
such annual actuarial valuation date there has been no material adverse change
in the funding status of any Plan that would reasonably be expected to cause
such Plan to be in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code).

 

(k)           Neither the Borrower nor any ERISA Affiliate (i) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(ii) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical’ status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), and no such
Multiemployer Plan is reasonably expected to be in reorganization, insolvent or
in “endangered” or “critical” status.

 

(l)            (i) The operations and properties of the Consolidated Group
comply in all respects with all applicable Environmental Laws and Environmental
Permits except to the extent that the failure to so comply, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (ii) all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without any ongoing obligations or costs
except to the extent that such non-compliance, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

 

(m)          (i) None of the properties currently or formerly owned or operated
by a member of the Consolidated Group is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or, to the
best knowledge of the Borrower, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrower, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in

 

57

--------------------------------------------------------------------------------


 

the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)           No member of the Consolidated Group is undertaking, and no member
of the Consolidated Group has completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any governmental or regulatory
authority or the requirements of any Environmental Law that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and all Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by a member of the Consolidated Group have been disposed of in a manner
that, either individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

(o)           No member of the Consolidated Group is an “investment company”, or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended).  Neither the making of any Advances nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

 

(p)           The Advances and all related obligations of the Loan Parties under
this Agreement (including the Guaranty) rank pari passu with all other unsecured
obligations of the Loan Parties that are not, by their terms, expressly
subordinate to the obligations of the Loan Parties hereunder.

 

(q)           The proceeds of the Advances will be used in accordance with
Section 2.16.

 

(r)            No member of the Consolidated Group or any of their respective
officers or directors (a) have violated or is in violation of, in any material
respects, or has engaged in any conduct or dealings that would be sanctionable
under any applicable material anti-money laundering law or any Sanctions or
(b) is an Embargoed Person; provided that if any member of the Consolidated
Group (other than the Borrower) becomes an Embargoed Person pursuant to clause
(b)(iii) of the definition thereof as a result of a country or territory
becoming subject to any applicable Sanctions program after the Effective Date,
such Person shall not be an Embargoed Person so long as (x) the Borrower is
taking reasonable steps to either obtain an appropriate license for transacting
business in such

 

58

--------------------------------------------------------------------------------


 

country or territory or to cause such Person to no longer reside, be organized
or chartered or have a place of business in such country or territory and
(y) such Person’s residing, being organized or chartered or having a place of
business in such country or territory would not be reasonably expected to have
Material Adverse Effect.  The Consolidated Group have adopted and maintain
policies and procedures designed to ensure compliance and are reasonably
expected to continue to ensure compliance with Sanctions.

 

(s)            No member of the Consolidated Group is in violation, in any
material respects, of any applicable law, relating to anti-corruption (including
the FCPA, the United Kingdom Bribery Act of 2010 and the Corruption (Jersey) Law
2006) (“Anti-Corruption Laws”) or counter-terrorism (including United States
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2011,
the USA PATRIOT ACT, the United Kingdom Terrorism Act of 2000, the United
Kingdom Anti-Terrorism, Crime and Security Act of 2011, the United Kingdom
Terrorism (United Nations Measures) Order of 2006, the United Kingdom Terrorism
(United Nations Measures) Order of 2009, the United Kingdom Terrorist
Asset-Freezing etc. Act of 2010 and Terrorism (Jersey) Law 2002).  The
Consolidated Group have adopted and maintain policies and procedures designed to
ensure compliance and are reasonably expected to continue to ensure compliance
with Anti-Corruption Laws.

 

(t)            The Borrower has delivered to the Administrative Agent a complete
and correct copy of the Scheme Documents (if and when issued) or, as the case
may be, the Offer Documents (if and when issued), including all schedules and
exhibits thereto.  The release of the Offer Press Announcement and the posting
of the Takeover Offer Documents if a Takeover Offer is pursued has been or will
be, prior to their release or posting (as the case may be) duly authorized by
AbbVie NewCo.  Each of the obligations of AbbVie NewCo under the Takeover Offer
Documents is or will be, when entered into and delivered, the legal, valid and
binding obligation of AbbVie NewCo, enforceable against such Persons in
accordance with its terms in each case, except as may be limited by
(i) bankruptcy, insolvency, examination or other similar laws affecting the
rights and remedies of creditors generally and (ii) general principals of
equity.

 

(u)           The Press Release and the Scheme Circular (in each case if and
when issued) when taken as a whole:  (i) except for the information that relates
to Shire or the Shire Group, do not (or will not if and when issued) contain (to
the best of its knowledge and belief (having taken all reasonable care to ensure
that such is the case)) any statements which are not in accordance with the
facts, or where appropriate, do not omit anything likely to affect the import of
such information and (ii) contain all the material terms of the Scheme.

 

(v)           If the Shire Acquisition is effected by way of a Scheme, each of
the Scheme Documents complies in all material respects with the Jersey Companies
Law and the City Code, subject to any applicable waivers by or requirements of
the Panel.

 

59

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS

 

SECTION 5.01             Affirmative Covenants.  So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Loan
Parties will:

 

(a)           Compliance with Laws, Etc.  Comply, and cause each member of the
Consolidated Group to comply, with all applicable laws, rules, regulations and
orders (such compliance to include, without limitation, compliance with ERISA
and Environmental Laws), except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(b)           Payment of Taxes, Etc.  Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(c)           Maintenance of Insurance.  Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

 

(d)           Preservation of Existence, Etc.  Do, or cause to be done, all
things necessary to preserve and keep in full force and effect its (i) existence
and (ii) rights (charter and statutory) and franchises; provided, however, that
any Loan Party may consummate any merger or consolidation permitted under
Section 5.02(b); and provided further that no Loan Party shall be required to
preserve any such right or franchise if the management of the Borrower shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Loan Party and that the loss thereof is not disadvantageous
in any material respect to the Lenders.

 

(e)           Visitation Rights.  At any reasonable time and from time to time
during normal business hours (but not more than once annually if no Event of
Default has occurred and is continuing), upon reasonable notice to the Borrower,
permit the Administrative Agent or any of the Lenders, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account, and visit the properties, of the Consolidated
Group, and to discuss the affairs, finances and accounts of the Consolidated
Group with any of the members of the senior treasury staff of the Borrower or
any other Loan Party.

 

60

--------------------------------------------------------------------------------


 

(f)            Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Consolidated Group sufficient to permit the preparation of financial statements
in accordance with GAAP.

 

(g)           Maintenance of Properties, Etc.  Cause all of its properties that
are used or useful in the conduct of its business or the business of any member
of the Consolidated Group to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment, and cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except, in each case, where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

 

(h)           Transactions with Affiliates.  Conduct, and cause each member of
the Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
provisions of this Section 5.01(h) shall not apply to the following:

 

(i)            the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

(ii)           payment of, or other consideration in respect of, compensation
to, the making of loans to and payment of fees and expenses of and indemnities
to officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

 

(iii)          transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth on Schedule
5.01(h);

 

(iv)          transactions with joint ventures for the purchase or sale of
property or other assets and services entered into in the ordinary course of
business and in a manner consistent with past practices;

 

(v)           transactions ancillary to or in connection with the Transactions;

 

(vi)          transactions approved by a majority of Disinterested Directors of
the Borrower or of the relevant member of the Consolidated Group in good faith;
or

 

61

--------------------------------------------------------------------------------


 

(vii)         any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrower (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is (a) in the good faith determination of the Borrower
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or the relevant member of the Consolidated
Group, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

(i)            Reporting Requirements.  Furnish to the Administrative Agent for
further distribution to the Lenders:

 

(i)            as soon as available and in any event within 50 days after the
end of each of the first three quarters of each fiscal year of AbbVie (or after
the Company Merger, AbbVie NewCo, as applicable the “Reporting Entity”), a
Consolidated balance sheet of the Consolidated Group as of the end of such
quarter and Consolidated statements of income and cash flows of the Consolidated
Group for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, duly certified by the Chief Financial
Officer, the Controller or the Treasurer of Reporting Entity as having been
prepared in accordance with GAAP (subject to the absence of footnotes and year
end audit adjustments);

 

(ii)           as soon as available and in any event within 100 days after the
end of each fiscal year of the Reporting Entity, a copy of the annual audit
report for such year for the Consolidated Group, containing a Consolidated
balance sheet of the Consolidated Group as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Consolidated Group for
such fiscal year, in each case accompanied by an unqualified opinion or an
opinion reasonably acceptable to the Required Lenders by Ernst & Young LLP or
other independent public accountants of recognized national standing;

 

(iii)          simultaneously with each delivery of the financial statements
referred to in subclauses (i)(i) and (i)(ii) of this Section 5.01, a certificate
of the Chief Financial Officer, the Controller or the Treasurer of the Reporting
Entity that no Default or Event of Default has occurred and is continuing (or if
such event has occurred and is continuing the actions being taken by the
Reporting Entity to cure such Default or Event of Default), including, if such
covenant is tested at such time, setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03;

 

(iv)          as soon as possible and in any event within five days after any
Responsible Officer of the Borrower shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting

 

62

--------------------------------------------------------------------------------


 

forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

 

(v)           promptly after the sending or filing thereof, copies of all
reports that the Reporting Entity sends to any of its securityholders, in their
capacity as such, and copies of all reports and registration statements that
members of the Consolidated Group file with the Securities and Exchange
Commission or any national securities exchange;

 

(vi)          promptly after a Responsible Officer of the Borrower obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(b); and

 

(vii)         such other information respecting the Consolidated Group as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

(j)            The Scheme and Related Matters. The Borrower shall (or shall
cause the applicable member of the Consolidated Group to):

 

(i)            Issue a Press Release or, as the case may be, an Offer Press
Announcement, (in the form delivered to the Administrative Agent pursuant to
Section 3.01(e), subject to such amendments as are not material to the interests
of the Lenders or have been approved by the Administrative Agent in writing)
within 3 Business Days of the Effective Date (such issued document, the
“Original Press Release” or “Original Offer Press Announcement”, as applicable).

 

(ii)           Provide evidence that a Scheme Circular or (if the Shire
Acquisition is effected by way of a Takeover Offer) a Takeover Offer Document is
issued and dispatched as soon as is reasonably practicable and in any event
within 28 days (or such longer period as may be agreed with the Panel) after the
issuance of the Press Release or Offer Press Announcement, as applicable unless,
during that period AbbVie NewCo or New Foreign HoldCo has elected to convert the
Shire Acquisition from a Scheme to a Takeover Offer, or vice versa (in which
case the Scheme Circular or Takeover Offer Document, as applicable) shall be
issued and dispatched as soon as is reasonably practicable and in any event
within 28 days (or such longer period as may be agreed with the Panel) after the
issuance of the Press Release or Offer Press Announcement, as applicable.

 

(iii)          Comply in all material respects with the City Code (subject to
any waivers or dispensations granted by the Panel) and all other applicable laws
and regulations in relation to any Takeover Offer or Scheme.

 

(iv)          Except as consented to by the Administrative Agent in writing and
save to the extent that following the issue of a Press Release or an Offer Press
Announcement AbbVie NewCo or New Foreign HoldCo elects to proceed with the

 

63

--------------------------------------------------------------------------------


 

Shire Acquisition by way of Takeover Offer or Scheme respectively, ensure that
(i) if the Shire Acquisition is effected by way of a Scheme, the Scheme Circular
corresponds in all respects to the terms and conditions of the Scheme as
contained in the Press Release to which it relates or (ii) if the Shire
Acquisition is effected by way of a Takeover Offer, the Takeover Offer Document
corresponds in all respects to the terms and conditions of the Takeover Offer as
contained in the corresponding Offer Press Announcement, subject in the case of
a Scheme to any variation required by the Court and in either such case to any
variations required by the Panel or which are not materially adverse to the
interests of the Lenders (or where the prior written consent of the
Administrative Agent has been given).

 

(v)           Ensure that the Scheme Documents or, if the Shire Acquisition is
effected by way of a Takeover Offer, the Offer Documents, provided to the
Administrative Agent contain all the material terms and conditions of the Scheme
or Takeover Offer, as at that date, as applicable.

 

(vi)          Not make or approve any modification in the proposed price per
Shire Share or make any other acquisition of any Shire Share (including pursuant
to a Takeover Offer) at a price that is different from the price per Shire Share
stated in the Original Press Release or Original Offer Press Announcement, (as
the case may be), unless such modification in price is not materially adverse to
the interests of the Lenders (or where the prior written consent of the
Administrative Agent has been given).

 

(vii)         Except as consented to by the Administrative Agent in writing, not
amend or waive (i) any term of the Scheme Documents or the Takeover Offer
Documents, as applicable, in a manner materially adverse to the interests of the
Lenders from those in the Original Press Release or the Original Offer Press
Announcement, as the case may be, or (ii) if the Shire Acquisition is proceeding
as a Takeover Offer, the Acceptance Condition, save for, (A) in the case of
clause (i), any amendment or waiver required by the Panel, the City Code, a
court or any other applicable law, regulation or regulatory body or (B) in the
case of clause (ii), a waiver of the Acceptance Condition to permit the Takeover
Offer to become unconditional with acceptance of Shire Shares (excluding any
shares held in treasury) which, when aggregated with all Shire Shares owned by
AbbVie NewCo (directly or indirectly), represent not less than 662/3% of all
Shire Shares (excluding any shares held in treasury) as at the date on which the
Takeover Offer is declared unconditional as to acceptances.

 

(viii)        Not take any action which would require AbbVie NewCo to make a
mandatory offer for the Shire Shares in accordance with Rule 9 of the City Code.

 

(ix)          Provide the Administrative Agent with copies of each Offer
Document and such information as it may reasonably request regarding, in the
case of a Takeover Offer, the current level of acceptances subject to any
confidentiality, legal, regulatory or other restrictions relating to the supply
of such information.

 

64

--------------------------------------------------------------------------------


 

(x)           Promptly deliver to the Administrative Agent the receiving agent
certificate issued under Rule 10 of the City Code (where the Shire Acquisition
is being pursued pursuant to a Takeover Offer), any written agreement between
the Borrower or its Affiliates and Shire to the extent material to the interests
of the Lenders in relation to the consummation of the Acquisitions (in each
case, upon such documents or agreements being entered into by a member of the
Consolidated Group), and all other material announcements and documents
published by AbbVie NewCo or New Foreign HoldCo or delivered by AbbVie NewCo or
New Foreign HoldCo to the Panel pursuant to the Takeover Offer or Scheme (other
than the cash confirmation) and all legally binding agreements entered into by
AbbVie NewCo or New Foreign HoldCo in connection with a Takeover Offer or
Scheme, in each case to the extent AbbVie NewCo or New Foreign HoldCo, acting
reasonably, anticipates they will be material to the interests of the Lenders in
connection with the Transactions, except to the extent it is prohibited by legal
(including contractual) or regulatory obligations from doing so.

 

(xi)          In the event that a Scheme is switched to a Takeover Offer or vice
versa, (which AbbVie NewCo or New Foreign HoldCo shall be entitled to do on
multiple occasions provided that it complies with the terms of this Agreement),
(i) within the applicable time periods provided in the definition of “Mandatory
Cancellation Event”, procure that the Offer Press Announcement or Press Release,
as the case may be, is issued, and (ii) except as consented to by the
Administrative Agent in writing, ensure that (A) where the Shire Acquisition is
then proceeding by way of a Takeover Offer, the terms and conditions contained
in the Offer Document include the Acceptance Condition and (B) the conditions to
be satisfied in connection with the Shire Acquisition and contained in the Offer
Documents or the Scheme Documents (whichever is applicable) are otherwise
consistent in all material respects with those contained in the Offer Documents
or Scheme Documents (whichever applied to the immediately preceding manner in
which it was proposed that the Shire Acquisition would be effected)  (to the
extent applicable for the legal form of a Takeover Offer or Scheme, as the case
may be), in each case other than (i) in the case of clause (B), any changes
permitted or required by the Panel or the City Code or are required to reflect
the change in legal form to a Takeover Offer or Scheme or (ii) changes that
could have been made to the Scheme or a Takeover Offer in accordance with the
relevant provisions of this Agreement or which reflect the requirements of the
terms of this Agreement and the manner in which the Shire Acquisition may be
effected, including without limitation, Section 3.02(e) and including changes to
the price per Shire Share which are made in accordance with the relevant
provisions of this Agreement or any other agreement between AbbVie NewCo and/or
AbbVie and the Administrative Agent.

 

(xii)         In the case of a Takeover Offer, (i) not declare the Takeover
Offer unconditional as to acceptances until the Acceptance Condition has been
satisfied and (ii) promptly upon AbbVie NewCo or New Foreign HoldCo acquiring
Shire Shares which represent not less than 90% in nominal value of the Shire
Shares to which the Takeover Offer relates, ensure that notices under
Article 117 of the

 

65

--------------------------------------------------------------------------------


 

Jersey Companies Law in respect of Shire Shares that AbbVie NewCo has not yet
agreed to directly or indirectly acquire are issued.

 

(xiii)        In the case of a Scheme, within 90 days of the Scheme Effective
Date, and in relation to a Takeover Offer, within 90 days after the later of
(i) the Closing Date and (ii) the date upon which AbbVie NewCo (directly or
indirectly) owns and/or has agreed to own or acquire and has received valid
acceptances (which have not been withdrawn or cancelled) of Shire Shares
(excluding any shares held in treasury) in respect of, which, when aggregated
with all other Shire Shares owned by AbbVie NewCo (directly or indirectly),
represent not less than 75% of all Shire Shares (excluding any shares held in
treasury), procure that such action as is necessary is taken to de-list the
Shire Shares from the Official List of the Financial Conduct Authority and to
cancel trading in the Shire Shares on the main market for listed securities of
the London stock exchange and as soon as reasonably practicable thereafter, and
subject always to the Jersey Companies Law, use its reasonable endeavors to
re-register Shire as a private limited company.

 

(xiv)        In the case of a Scheme, upon the occurrence of the Scheme
Effective Date AbbVie NewCo shall own (directly or indirectly) 100% of the Shire
Shares.

 

(k)           OFAC and FCPA.  Loan Parties shall ensure and shall cause each
member of the Consolidated Group to ensure, and, to their knowledge, their
respective officers, employees, directors and agents (in their capacity as
officers, employees, directors or agents, respectively, of the Borrower or any
of its Subsidiaries), shall ensure, that the proceeds of any Advances shall not
be used by such Persons (i) to fund any activities or business of or with any
Embargoed Person, or in any country or territory, that at the time of such
funding is the target of any Sanctions, (ii) in any other manner that would
result in a violation of any Sanctions by the Agents, Lenders, AbbVie or any
Member of the Consolidated Group or (iii) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence is delivered or caused to be delivered by
the Borrower to the Administrative Agent providing notice of such
availability).  The Borrower hereby acknowledges that the Administrative Agent
and/or the Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure electronic system (the “Platform”).

 

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its respective Affiliates, or the respective securities of any of the foregoing,
and who may be engaged in investment and other

 

66

--------------------------------------------------------------------------------


 

market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designed “Public Side Information”; and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

SECTION 5.02             Negative Covenants.  So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Loan
Parties will not:

 

(a)           Liens, Etc.  Incur, issue, assume or guarantee, or permit any
member of the Consolidated Group to incur, issue, assume or guaranty, at any
time, any Borrowed Debt secured by a Lien on any Principal Domestic Property of
the Borrower or any member of the Consolidated Group, or any shares of stock or
Borrowed Debt of any member of the Consolidated Group (other than Unrestricted
Margin Stock), without effectively providing that the Advances outstanding at
such time (together with, if the Borrower shall so determine, any other Borrowed
Debt of the Borrower or such member of the Consolidated Group existing at such
time or thereafter created that is not subordinate to the Advances) shall be
secured equally and ratably with (or prior to) such secured Borrowed Debt, so
long as such secured Borrowed Debt shall be so secured, unless, after giving
effect thereto, the aggregate amount of all such secured Borrowed Debt would not
exceed 15% of Consolidated Net Assets; provided, however, that this
Section 5.02(a) shall not apply to, and there shall be excluded from secured
Borrowed Debt in any computation under this Section 5.02(a), Borrowed Debt
secured by:

 

(i)            Liens on property of, or on any shares of stock or Borrowed Debt
of, any Person existing at the time such Person becomes a member of the
Consolidated Group;

 

(ii)           Liens in favor of any member of the Consolidated Group;

 

(iii)          Liens on property of a member of the Consolidated Group in favor
of the United States or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States or any State
thereof, or in favor of any other country, or any political subdivision thereof,
to secure partial, progress, advance or other payments pursuant to any contract
or statute;

 

(iv)          Liens on property (including that of Shire and its Subsidiaries),
shares of stock or Borrowed Debt existing at the time of acquisition thereof
(including acquisition through merger or consolidation) or to secure the payment
of

 

67

--------------------------------------------------------------------------------


 

all or any part of the purchase price or construction or improvement cost
thereof or to secure any Debt incurred prior to, at the time of, or within 180
days after, the acquisition of such property or shares or Borrowed Debt or the
completion of any such construction or improvement for the purpose of financing
all or any part of the purchase price or construction or improvement cost
thereof;

 

(v)           Liens existing on the Effective Date;

 

(vi)          Liens incurred in connection with pollution control, industrial
revenue or similar financing;

 

(vii)         survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases, licenses, special assessments,
rights of way covenants, conditions, restrictions and declarations on or with
respect to the use of real property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any member
of the Consolidated Group; and

 

(viii)        any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Borrowed Debt secured
by any Lien referred to in subclauses (i) through (vi) of this Section 5.02(a);
provided, that (i) such extension renewal or replacement Lien shall be limited
to all or a part of the same property, shares of stock or Debt that secured the
Lien extended, renewed or replaced (plus improvements on such property) and
(ii) the Borrowed Debt secured by such Lien at such time is not increased.

 

(b)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (other than
Unrestricted Margin Stock) (whether now owned or hereafter acquired) to, any
Person, or permit any member of the Consolidated Group to do so, except that:

 

(i)            any member of (x) the Consolidated Group other than the Borrower
may merge or consolidate with or into or (y) the Consolidated Group may dispose
of assets to, in each case, any other member of the Consolidated Group;

 

(ii)           the Borrower may merge with any other Person so long as (A) the
Borrower is the surviving entity or (B) the surviving entity shall succeed, by
agreement reasonably satisfactory in form and substance to the Required Lenders,
to all of the businesses and operations of the Borrower and shall assume all of
the rights and obligations of the Borrower under this Agreement and the other
Loan Documents (it being understood that notwithstanding the foregoing, the
consummation of the Transactions shall not be prohibited by this
Section 5.02(b) or otherwise pursuant hereto);

 

68

--------------------------------------------------------------------------------


 

(iii)          any member of the Consolidated Group (other than the Borrower)
may merge or consolidate with or into another Person, convey, transfer, lease or
otherwise dispose of all or any portion of its assets so long as (A) the
consideration received in respect of such merger, consolidation, conveyance,
transfer, lease or other disposition is at least equal to the fair market value
of such assets and (B) no Material Adverse Effect would reasonably be expected
to result from such merger, consolidation, conveyance, transfer, lease or other
disposition;

 

provided, in the cases of clause (i), (ii) and (iii) hereof, that no Default or
Event of Default (or, during the Certain Funds Period, no Certain Funds Default)
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

 

(c)           Accounting Changes.  Change the Reporting Entity’s fiscal year-end
from December 31 of each calendar year.

 

(d)           Change in Nature of Business.  Make any material change in the
nature of the business of the Consolidated Group, taken as a whole, from that
carried out by AbbVie and its Subsidiaries (other than Shire and its
Subsidiaries) on the Effective Date and by Shire and its Subsidiaries on the
Closing Date; it being understood that this Section 5.02(d) shall not prohibit
(i) the Transactions or (ii) members of the Consolidated Group from conducting
any business or business activities incidental or related to such business as
carried on as of the Effective Date (in the case of AbbVie and its Subsidiaries
other than Shire and its Subsidiaries) or as of the Closing Date (in the case of
Shire and its Subsidiaries) or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.

 

SECTION 5.03             Financial Covenant. Total Debt to EBITDA.  Beginning on
the last day of the first full fiscal quarter ending after the Closing Date and
on the last day of each fiscal quarter ending thereafter, the Loan Parties will
not permit, as of the last day of any such fiscal quarter, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA of AbbVie
NewCo for the four consecutive fiscal quarter period ending as of such date to
exceed, for the last day of the first two full fiscal quarters ending after the
Closing Date, 5.00 to 1.00, for the last day of the third full fiscal quarter
ending after the Closing Date, 4.50 to 1.00, for the last day of the fourth full
fiscal quarter ending after the Closing Date and for the last day of each fiscal
quarter thereafter, 4.25 to 1.00; provided that in any event, notwithstanding
the foregoing, for the fiscal quarter ending December 31, 2016 and each fiscal
quarter ended thereafter, such ratio shall be 4.00 to 1.00 and not any other
ratio that would otherwise be applicable as set forth above.

 

SECTION 5.04             Limitations on Activities of AbbVie NewCo and its
Subsidiaries During the Certain Funds Period and Prior to the Closing Date. 
During the Certain Funds Period and immediately prior to the Closing Date,
AbbVie NewCo and its Subsidiaries shall not (a) incur any Borrowed Debt other
than (i) any intercompany Debt (including for the avoidance of doubt any
intercompany Debt incurred in connection with the Acquisitions) or (ii) Debt
incurred in compliance with Section 2.05(d)(i), (b) own any material assets
other than cash and related deposit and escrow accounts and the Equity Interests
of any of their respective Subsidiaries or (c) otherwise engage in any business
or activity other than (i) the ownership and/or acquisition of the Equity
Interests of the Borrower and Company Merger Sub and any other direct or
indirect parent

 

69

--------------------------------------------------------------------------------


 

entity of Company Merger Sub that holds no material assets (other than the
Equity Interests of any Subsidiary that is or is a parent entity of Company
Merger Sub) and owes no material liabilities, as applicable, (ii) the
maintenance of their legal existence, including the incurrence of fees, costs
and expenses relating to such maintenance, (iii) to the extent applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Borrower, (iv) incurring fees, costs and expenses
relating to organization overhead including professional fees for legal, tax,
company secretarial, administrative and accounting services and paying taxes,
(v) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder and the borrowing of any Advances
hereunder and the guarantees of the obligations hereunder, (vi) the performance
of its obligations under the under the Scheme Documents or if applicable, the
Offer Documents, (vii) consummating the issuance of the New Senior Notes, the
New Term Loan Facility or any other Debt for the purpose of reducing the
Commitments and/or refinancing the Advances outstanding under this Agreement or
for the establishment of a replacement revolving facility for the Existing
Credit Agreement or the incurrence of other Debt incurred in compliance with
Section 2.05(d)(i), (viii) providing indemnification to officers and directors,
(ix) taking all actions, including executing and delivering any related
agreements, for the purpose of engaging in activities incidental to the
consummation of the Transactions, including the execution and delivery of one or
more representation letters or other agreements in connection with cash
confirmation, making of intercompany loans, distributions of cash, cash
equivalents or Equity Interests and/or the making of other investments, in each
case consummated in connection with the Transactions, including executing and
implementing the merger agreement providing for the Company Merger,
(x) activities required by the City Code or the Panel, and (xi) activities
necessary or advisable for or incidental to the businesses or activities
described in clauses (i) to (x) of this Section 5.04 or arising in connection
with the Transactions.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01             Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)           Any Loan Party, as applicable, shall fail (i) to pay any principal
of any Advance when the same becomes due and payable or (ii) to pay any interest
on any Advance or make any payment of fees or other amounts payable under this
Agreement within five Business Days after the same becomes due and payable; or

 

(b)           Any representation or warranty made by a Loan Party herein or in
any other Loan Document or by a Loan Party (or any of its officers or directors)
in connection with this Agreement or in any certificate or other document
furnished pursuant to or in connection with this Agreement, if any, in each case
shall prove to have been incorrect in any material respect when made or deemed
made; or

 

70

--------------------------------------------------------------------------------


 

(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d)(i), 5.01(i)(iv), 5.01(j),
5.02(a), 5.02(b), 5.02(d), 5.03, 5.04, 9.11(b) or (ii) the Borrower shall fail
to perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(i) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender, or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement, if any, in each case on its
part to be performed or observed if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

 

(d)           The Borrower, any Guarantor or any Significant Subsidiary shall
fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal amount, or, in the case of any Hedge Agreement,
having a maximum Agreement Value, of at least $200,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower, or such Guarantor or such
Significant Subsidiary, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; it being understood and agreed that
notwithstanding the foregoing, the delivery of a notice of prepayment by one or
more lenders under the Existing Shire Indebtedness as a result of the occurrence
of the Acquisitions will not result in an Event of Default under this clause
(d); provided that this clause (d) will apply to the extent there is a failure
to make any such prepayment when the same becomes due and payable; or

 

(e)           Any Loan Party or any Significant Subsidiary shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Loan Party
or any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 60 days; or the Loan Party or any Significant Subsidiary shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

 

71

--------------------------------------------------------------------------------


 

(f)            Any one or more judgments or orders for the payment of money in
excess of $200,000,000 shall be rendered against a member of the Consolidated
Group and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that, for purposes of determining whether an Event of Default has
occurred under this Section 6.01(f), the amount of any such judgment or order
shall be reduced to the extent that (A) such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified of, and has not disputed the claim made
for payment of, such judgment or order; or

 

(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Voting Stock of the Reporting Entity (or
other securities convertible into or exchangeable for such Voting Stock)
representing 50% or more of the combined voting power of all Voting Stock of the
Reporting Entity (on a fully diluted basis); or (ii) during any period of up to
24 consecutive months, commencing after the date of this Agreement, a majority
of the members of the board of directors of the Reporting Entity shall not be
Continuing Directors; or

 

(h)           One or more of the following shall have occurred or is reasonably
expected to occur, which in each case would reasonably be expected to result in
a Material Adverse Effect: (i) any ERISA Event; (ii) the partial or complete
withdrawal of the Reporting Entity or any ERISA Affiliate from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or

 

(i)            This Agreement (including the Guaranty set forth in Article
VIII)  shall cease to be valid and enforceable against the Loan Parties (except
to the extent it is terminated in accordance with its terms) or a Loan Party
shall so assert in writing;

 

then, and in any such event (subject to Section 3.04), the Administrative Agent
(i) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the obligation of each Lender to make Advances
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, (but for the avoidance of doubt, always subject to Section 3.04) that
in the event of an Event of Default under Section 6.01(e), (A) the Commitment of
each Lender shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

72

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 120 days after the
Closing Date (the “Clean-up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Shire Group will be deemed not to be a breach of
representation or warranty, a breach of covenant or an Event of Default, as the
case may be, if:

 

(i)            it is capable of remedy and reasonable steps are being taken to
remedy it;

 

(ii)           the circumstances giving rise to it have not knowingly been
procured by or approved by the Borrower or AbbVie; and

 

(iii)          it is not reasonably likely to have a material adverse effect on
the Reporting Entity and its Subsidiaries, on a consolidated basis.

 

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01             Authorization and Action.  Each Lender hereby
irrevocably appoints JPMorgan Chase Bank, N.A. (or an Affiliate thereof
designated by it) to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article VII (other than the third sentence of
Section 7.04) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions (other than the third sentence of Section 7.04).

 

SECTION 7.02             Administrative Agent Individually.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender.  Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 7.03             Duties of Administrative Agent; Exculpatory Provisions.

 

(a)           The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature, and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in any other Loan

 

73

--------------------------------------------------------------------------------


 

Document. Without limiting the generality of the foregoing, the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in any other Loan
Document); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or any of its Affiliates to liability or that is contrary
to any Loan Document or applicable law, including for the avoidance of doubt,
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.01 or 6.01) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until the Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)           Neither the Administrative Agent nor any other Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any
Lender, and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

SECTION 7.04             Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and

 

74

--------------------------------------------------------------------------------


 

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the Effective Date, the making of any Advance or the Closing Date
that by its terms must be fulfilled to the satisfaction of a Lender, each Lender
shall be deemed to have consented to, approved or accepted such condition unless
(i) an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the occurrence of the Effective Date, the making of such Advance or the
Closing Date, as applicable, and (ii) in the case of a condition to the making
of an Advance, such Lender shall not have made available to the Administrative
Agent such Lender’s ratable portion of such Borrowing.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 7.05             Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
by or through any one or more sub agents appointed by the Administrative Agent.
The Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article VII and Section 9.04 (as though such sub-agents were
the “Administrative Agent” under this Agreement) as if set forth in full herein
with respect thereto.

 

SECTION 7.06             Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Borrower, provided that no consent of the Borrower shall be required if an Event
of Default has occurred and is continuing), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders (and with the consent
of the Borrower, provided that no consent of the Borrower shall be required if
an Event of Default has occurred and is continuing), appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, such Person shall
automatically and without the taking of any action by any Person, be removed as
Administrative Agent on the date that is 30 days following the date such Person
became a Defaulting Lender (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”).  In connection therewith, the
Required Lenders, in consultation with the Borrower, shall appoint a successor. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such

 

75

--------------------------------------------------------------------------------


 

appointment on or prior to the Removal Effective Date, then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations to be made by, to or through the Administrative Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

SECTION 7.07             Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08             Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances made by each of
them (or, if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, in each case, acting in the
capacity of Administrative Agent; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-

 

76

--------------------------------------------------------------------------------


 

pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not promptly reimbursed for such expenses by the
Borrower.

 

SECTION 7.09             Other Agents. None of the Lenders identified on the
facing page or signature pages of this Agreement as an “arranger”, “book
runner”, “syndication agent” or “documentation agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

 

ARTICLE VIII

 

GUARANTY

 

SECTION 8.01             Guaranty. Each Guarantor, on a joint and several basis,
absolutely, unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Lender Parties (defined below) (the
“Guaranty”), as a guarantee of payment and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, upon
acceleration, demand or otherwise, and at all times thereafter, of all existing
and future indebtedness and liabilities, whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower to the Lenders and the
Administrative Agent (collectively the “Lender Parties”) arising under this
Agreement or any other Loan Document, including all renewals, extensions and
modifications thereof (collectively, the “Guaranteed Obligations”). This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than payment in full in cash).

 

SECTION 8.02             No Termination. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations (other
than contingent indemnification obligations not yet due and payable) and any
other amounts payable under this Guaranty are indefeasibly paid and performed in
full and the Commitments have terminated.

 

SECTION 8.03             Waiver by the Guarantors. Each Guarantor waives notice
of the acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled other than any
notice required hereunder.

 

77

--------------------------------------------------------------------------------


 

SECTION 8.04             Subrogation. No Guarantor shall exercise any right of
subrogation, reimbursement, exoneration, indemnification or contribution, any
right to participate in any claim or remedy of the Lender Parties or any similar
right with respect to any payment it makes under this Guaranty with respect to
the Guaranteed Obligations until all of the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and the Commitments have terminated. If any amount is paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Lender Parties and shall forthwith be
paid to the Lender Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

 

SECTION 8.05             Waiver of Defenses. The liability of each Guarantor
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and to the extent not prohibited by applicable law, the
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

 

(a)           any lack of validity or enforceability against the Borrower of
this Agreement or any agreement or other instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligation
of the Borrower under or in respect of this Agreement or any other amendment or
waiver of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

 

(c)           any taking, exchange, release or non-perfection of any collateral
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty for all or any of the Guaranteed Obligations;

 

(d)           any manner of application of collateral, if any, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral for all or any of the Guaranteed Obligations
or any other asset of the Borrower or any of its Subsidiaries;

 

(e)           any change, restructuring or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries;

 

(f)            any failure of the Administrative Agent or any Lender to disclose
to a Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower now
or hereafter known to the Administrative Agent or such Lender (each Guarantor
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information);

 

(g)           the release or reduction of liability of any other Guarantor or
other guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative

 

78

--------------------------------------------------------------------------------


 

Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Borrower any Guarantor or any other guarantor or surety (other
than defense of payment in full in cash).

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 8.06             Exhaustion of Other Remedies Not Required. The
obligations of each Guarantor hereunder are those of primary obligor, and not
merely as surety. Each Guarantor waives diligence by the Lender Parties and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation, any provision of law requiring the
Lender Parties to exhaust any right or remedy or to take any action against the
Borrower, any other guarantor or any other Person or property before enforcing
this Guaranty against such Guarantor.

 

SECTION 8.07             Stay of Acceleration. If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon any action or
proceeding, of the Borrower or any other Person, or otherwise, all such amounts
shall nonetheless be payable by the Guarantors immediately upon demand by the
Administrative Agent as and to the extent that the Administrative Agent has the
right to demand such amounts pursuant to Section 6.01 hereof.

 

SECTION 8.08             Jersey Guarantors.  Each Guarantor which is
incorporated in Jersey irrevocably waives and abandons any and all rights under
the laws of Jersey:

 

(a)           whether by virtue of the droit de division or otherwise, to
require that any liability under this Guaranty be divided or apportioned with
any other person or reduced in any manner whatsoever; and

 

(b)           whether by virtue of the droit de discussion or otherwise, to
require that recourse be had to the assets of any other person before any claim
is enforced against such Guarantor under this Guaranty.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01             Amendments, Etc.

 

(a)           No amendment or waiver of any provision of this Agreement, nor
consent to any departure by a Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and the Loan Parties and acknowledged by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing, do any of the following:

 

79

--------------------------------------------------------------------------------


 

(i)            waive any of the conditions specified in Section 3.01, 3.02 or
3.03 unless signed by each Lender directly and adversely affected thereby;

 

(ii)           increase or extend the Commitments of a Lender or subject a
Lender to any additional obligations, unless signed by such Lender;

 

(iii)          reduce the principal of, or stated rate of interest on, the
Advances, the stated rate at which any fees hereunder are calculated or any
other amounts payable hereunder, unless signed by each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or to
waive any obligation of the Borrower to pay Default Interest;

 

(iv)          postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, unless
signed by each Lender directly and adversely affected thereby;

 

(v)           change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that, in each
case, shall be required for the Lenders or any of them to take any action
hereunder, unless signed by all Lenders;

 

(vi)          amend this Section 9.01, unless signed by all Lenders; or

 

(vii)         release all or substantially all of the Guarantors from the
Guaranty;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.  Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrower.

 

(b)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “all Lenders,” “each Lender” or “each Lender directly
and adversely affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrower and the Administrative Agent) shall
agree, as of such date, to purchase at par for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) the Borrower shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting

 

80

--------------------------------------------------------------------------------


 

Lender by the Borrower to and including the date of termination.  A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

 

SECTION 9.02             Notices, Etc.  (a)  All notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered, if to the Borrower or the Administrative
Agent, to the address, telecopier number or if applicable, electronic mail
address, specified for such Person on Schedule II; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent.  All such notices and communications
shall, when mailed or telecopied, be effective three Business Days after being
deposited in the mails, postage prepaid, or upon confirmation of receipt (except
that if electronic confirmation of receipt is received at a time that the
recipient is not open for business, the applicable notice or communication shall
be effective at the opening of business on the next business day of the
recipient), respectively, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VII shall not be effective
until received by the Administrative Agent.  Delivery by telecopier or other
electronic communication of an executed counterpart of any amendment or waiver
of any provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE

 

81

--------------------------------------------------------------------------------


 

PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any communication has been posted to the
Platform shall constitute effective delivery of such information, documents or
other materials to such Lender for purposes of this Agreement. Each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(e)           If any notice required under this Agreement is permitted to be
made, and is made, by telephone, actions taken or omitted to be taken in
reliance thereon by the Administrative Agent or any Lender shall be binding upon
the Borrower notwithstanding any inconsistency between the notice provided by
telephone and any subsequent writing in confirmation thereof provided to the
Administrative Agent or such Lender; provided that any such action taken or
omitted to be taken by the Administrative Agent or such Lender shall have been
in good faith and in accordance with the terms of this Agreement.

 

(f)            With respect to notices and other communications hereunder from
the Borrower to any Lender, the Borrower shall provide such notices and other
communications to the Administrative Agent, and the Administrative Agent shall
promptly deliver such notices and other communications to any such Lender in
accordance with subsection (b) above or otherwise.

 

82

--------------------------------------------------------------------------------


 

SECTION 9.03             No Waiver; Remedies.  No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by applicable law.

 

SECTION 9.04             Costs and Expenses.  (a)  The Borrower agrees to pay,
upon demand, all reasonable and documented out-of-pocket costs and expenses of
each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local counsel in each relevant jurisdiction) for the
Administrative Agent with respect thereto and with respect to advising the
Agents as to their respective rights and responsibilities under this Agreement. 
The Borrower further agrees to pay, upon demand, all reasonable and documented
out-of-pocket costs and expenses of the Agents and the Lenders, if any, in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, without limitation, reasonable and documented fees and
expenses of a single primary counsel and an additional single local counsel in
any local jurisdictions for the Agents and the Lenders and, in the case of an
actual or perceived conflict of interest where the Administrative Agent notifies
the Borrower of the existence of such conflict, one additional counsel, in
connection with the enforcement of rights under this Agreement.

 

(b)           The Borrower agrees to indemnify and hold harmless each Agent and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, penalties, liabilities and
expenses (provided, that, the Borrower’s obligations to the Indemnified Parties
in respect of fees and expenses of counsel shall be limited to the reasonable
fees and expenses of one counsel for all Indemnified Parties, taken together,
(and, if reasonably necessary, one local counsel in any relevant jurisdiction)
and, solely in the case of an actual or potential conflict of interest, of one
additional counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction) (all such
claims, damages, losses, penalties, liabilities and reasonable expenses being,
collectively, the “Losses”) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Action relating in any way to the Consolidated Group,
in each case whether or not such investigation, litigation or proceeding is
brought by the Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent Losses (A) are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party or any of
its Affiliates (including any breach of its obligations under this Agreement),
(B) result from any dispute

 

83

--------------------------------------------------------------------------------


 

between an Indemnified Party and one or more other Indemnified Parties (other
than against an Agent or Arranger acting in such a role)  or (C) result from the
claims of one or more Lenders solely against one or more other Lenders (and not
claims by one or more Lenders against any Agent acting in its capacity as such
except, in the case of Losses incurred by any Agent or any Lender as a result of
such claims, to the extent such Losses are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct (including
any breach of its obligations under this Agreement)) not attributable to any
actions of a member of the Consolidated Group and for which the members of the
Consolidated Group otherwise have no liability.  The Borrower further agrees
that no Indemnified Party shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its shareholders or
creditors for or in connection with this Agreement or any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances, except to the extent such liability is found in a final nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct (including
any breach of its obligations under this Agreement).  In no event, however,
shall any Indemnified Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). 
Notwithstanding the foregoing, this section 9.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of
(i) a payment or Conversion pursuant to Section 2.06, 2.08(d), 2.08(e), 2.10 or
2.12, (ii) acceleration of the maturity of the Advances pursuant to
Section 6.01, (iii) a payment by an Eligible Assignee to any Lender other than
on the last day of the Interest Period for such Advance upon an assignment of
the rights and obligations of such Lender under this Agreement pursuant to
Section 9.07 as a result of a demand by the Borrower pursuant to
Section 9.07(a) or (iv) for any other reason, the Borrower shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional reasonable losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or as a
result of any inability to Convert or exchange in the case of Section 2.08 or
2.12, including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.

 

SECTION 9.05             Right of Setoff.  Subject to Section 3.04, upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent

 

84

--------------------------------------------------------------------------------


 

permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  Each Lender agrees promptly to notify the
Borrower after any such setoff and application is made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Lender and its Affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that such Lender and its Affiliates may
have.

 

SECTION 9.06             Binding Effect.  This Agreement shall become effective
upon the satisfaction (or waiver in accordance with Section 9.01) of the
conditions set forth in Section 3.01 and, thereafter, shall be binding upon and
inure to the benefit of, and be enforceable by, the Loan Parties, the
Administrative Agent and each Lender and their respective successors and
permitted assigns, except that the Loan Parties shall have no right to assign
their rights hereunder or any interest herein without the prior written consent
of each Lender, and any purported assignment without such consent shall be null
and void.

 

SECTION 9.07             Assignments and Participations.  (a)  Each Lender may,
with the consent of the Borrower and the Administrative Agent, which consents
shall not be unreasonably withheld or delayed (it being agreed that
notwithstanding anything herein, including the proviso set forth below, during
the Certain Funds Period the Borrower may withhold such consent in its sole
discretion unless a Certain Funds Default is continuing) and, in the case of the
Borrower, (A) shall not be required while an Event of Default (or during the
Certain Funds Period a Certain Funds Default) has occurred and is continuing and
(B) shall be deemed given if the Borrower shall not have objected within 10
Business Days following its receipt of notice of such assignment (and, within
five days after demand by the Borrower (with a copy of such demand to the
Administrative Agent) to (i) any Defaulting Lender, (ii) any Lender that has
made a demand for payment pursuant to Section 2.11 or 2.14, (iii) any Lender
that has asserted pursuant to Section 2.08(b) or 2.12 that it is impracticable
or unlawful for such Lender to make Eurocurrency Rate Advances or (iv) any
Lender that fails to consent to an amendment or waiver hereunder for which
consent of all Lenders (or all affected Lenders) is required and as to which the
Required Lenders shall have given their consent, such Lender will), assign to
one or more Persons (other than natural persons) all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided, however,
that:

 

(A)          such consent shall not be required in the case of an assignment to
any other Lender or an Affiliate of any Lender, provided that notice thereof
shall have been given to the Borrower and the Administrative Agent;

 

(B)          each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(C)          except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender or an assignment of all of a Lender’s
rights and obligations

 

85

--------------------------------------------------------------------------------


 

under this Agreement associated with a particular Class, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than £25,000,000 or an
integral multiple of £5,000,000 in excess thereof (or at the Borrower’s option,
the Sterling Equivalents of $25,000,000 and $5,000,000, respectively);

 

(D)          each such assignment shall be to an Eligible Assignee;

 

(E)           each such assignment made as a result of a demand by the Borrower
pursuant to this Section 9.07(a) shall be arranged by the Borrower with the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement;

 

(F)           no Lender shall be obligated to make any such assignment as a
result of a demand by the Borrower pursuant to this Section 9.07(a), (1) so long
as a Default shall have occurred and be continuing and (2) unless and until such
Lender shall have received one or more payments from one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount, and from the
Borrower or one or more Eligible Assignees in an aggregate amount equal to all
other amounts accrued to such Lender under this Agreement (including, without
limitation, any amounts owing under Sections 2.11, 2.14 or 9.04(c)) and
(3) unless and until the Borrower shall have paid (or caused to be paid) to the
Administrative Agent a processing and recordation fee of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(G)          the parties to each such assignment (other than, except in the case
of a demand by the Borrower pursuant to this Section 9.07(a), the Borrower)
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrower pursuant to this
Section 8.07(a) (in which case the Borrower shall pay the fee required by
subclause (F)(3) of this Section 8.07(a)), a processing and recordation fee of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the

 

86

--------------------------------------------------------------------------------


 

Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:

 

(i)            other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto;

 

(ii)           such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto;

 

(iii)          such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;

 

(iv)          such assignee will, independently and without reliance upon any
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

 

(v)           such assignee confirms that it is an Eligible Assignee;

 

(vi)          such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and

 

(vii)         such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

 

87

--------------------------------------------------------------------------------


 

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit B hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(d)           The Administrative Agent, acting solely for this purpose as the
agent of the Borrower, shall maintain at its address referred to in
Section 9.02(a) a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount (and stated interest) of
the Advances owing to, each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates or any natural
person) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it) without the consent of the Administrative Agent or the
Borrower; provided, however, that:

 

(i)            such Lender’s obligations under this Agreement (including,
without limitation, its Commitment) shall remain unchanged;

 

(ii)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

 

(iii)          such Lender shall remain the Lender of any such Advance for all
purposes of this Agreement;

 

(iv)          the Borrower, the Agents and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; and

 

(v)           no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by the Borrower herefrom or therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
stated rate of interest on, the Advances or the stated rate at which any fees or
any other amounts payable hereunder are calculated, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or any other amounts
payable hereunder, in each case to the extent subject to such participation.

 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 9.07(e); provided that the failure of
such Lender to give notice to the

 

88

--------------------------------------------------------------------------------


 

Borrower as provided herein shall not affect the validity of such participation
or impose any obligations on such Lender or the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)            Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Information relating to the Borrower
received by it from such Lender as more fully set forth in Section 9.08.

 

(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation and the Advances
owing to it) to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank having jurisdiction over such
Lender.

 

SECTION 9.08             Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly

 

89

--------------------------------------------------------------------------------


 

thereof, unless such notification is prohibited by law, rule or regulation),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.  Each Lender
acknowledges that its ability to disclose information concerning the
Transactions is restricted by the City Code and the Panel and that Section 9.08
is subject to those restrictions.

 

For purposes of this Section, “Information” means this Agreement and the other
Loan Documents and all information received from the Consolidated Group relating
to the Consolidated Group or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Consolidated Group.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.09             Debt Syndication during the Certain Funds Period.  Each
of the Lenders and the Administrative Agent confirms that it is aware of the
terms and requirements of Practice Statement No. 25 (Debt Syndication during
Offer Periods) issued by the Panel.

 

SECTION 9.10             Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 9.11             Execution in Counterparts.  (a) This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or in a .pdf or similar file shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)  Notwithstanding any other provision of this Agreement to the contrary, upon
the Administrative Agent’s request, the Loan Parties agree to promptly execute
and deliver such amendments to this Agreement (other than any amendment to the
definition of Certain Funds Default, Certain Funds Period, Certain Funds
Purposes, Long Stop Date, Mandatory Cancellation Event, Certain Funds
Representations (or any Section or definition referred to therein or any
Section including any of those terms, or cross-references to any of the Sections
referred to in this Section to the extent modifying the conditionality or
availability of the Bridge Facility in a manner adverse to the Borrower),
Section 3.02, Section 3.03, Section 3.04, Sections 9.07, 9.09 or

 

90

--------------------------------------------------------------------------------


 

this Section 9.11(b) or that would otherwise impair the availability of Advances
for Certain Funds Purposes during the Certain Funds Period or would otherwise
conflict with restrictions set out in Section 3.04 (it being understood this
parenthetical shall not restrict modifications to the fees and pricing of the
Bridge Facility nor shall it restrict immaterial changes to such provisions)) as
shall be necessary to implement any modifications to this Agreement pursuant to
any separate letter agreements between AbbVie and the Arranger during the period
permitted therein (and notwithstanding anything to the contrary herein
(including Section 9.01), such amendment shall only require the consent of the
Administrative Agent and the Borrower).

 

SECTION 9.12             Jurisdiction, Etc.  (a)  Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court sitting in New York
County or any federal court of the United States of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in any such New York State court or, to
the extent permitted by law, in any such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 9.13             Patriot Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. 
The Loan Parties shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.14             No Advisory or Fiduciary Responsibility.  In its
capacity as an Agent or a Lender, (a) no Agent or Lender has any responsibility
except as set forth herein and (b) no Agent or Lender shall be subject to any
fiduciary duties or other implied duties (to the extent permitted by law to be
waived).  The Borrower agrees that it will not take any position or bring any
claim against any Agent or any Lender that is contrary to the preceding
sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the

 

91

--------------------------------------------------------------------------------


 

Borrower and its Affiliates, on the one hand, and the Agents and the Lenders, on
the other hand; (ii) each Agent and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor or agent for the
Borrower or any of its Affiliates, or any other Person; and (iii) the Agents,
the Lenders and each of their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent or Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.

 

SECTION 9.15             Waiver of Jury Trial.  Each of the Borrower and the
Guarantors, the Administrative Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the actions of the Administrative Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

 

SECTION 9.16             Conversion of Currencies.  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section 9.16 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ABBVIE PRIVATE LIMITED, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ABBVIE INC., as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ABBVIE HOLDINGS PRIVATE LIMITED, as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to

364-Day Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to

364-Day Bridge Credit Agreement

 

--------------------------------------------------------------------------------